 

Exhibit 10.1

 

Certain portions of this Exhibit have been redacted pursuant to Item
601(b)(10) of Regulation S-K and, where applicable, have been marked with
“[***]” to indicate where redactions have been made. The marked information has
been redacted because it is both (i) not material and (ii) would likely cause
competitive harm to the Company if publicly disclosed.

 

 

PURCHASE AND SALE AGREEMENT

 

 


dated as of April 17, 2020

 

by and between

 

 

Clearway RENEW LLC,



a Delaware limited liability company,

 


as Seller

 

 


and

 

 

clearway energy OPERATING LLC



a Delaware limited liability company,

 


as Purchaser

 



 

 

 

Table of Contents

 

Page

 

Table of Contents

 



Article 1 DEFINITIONS, INTERPRETATION 1 1.01     Definitions 1
1.02     Interpretation 11 Article 2 SALE OF MEMBERSHIP INTERESTS AND CLOSING 11
2.01     Purchase and Sale 11 2.02     Payment of Purchase Price 11
2.03     Closing 12 2.04     [Reserved] 12 2.05     Closing Date Adjustment
Amount. 12 2.06     [***] 12 2.07     [***] 12 2.08     [***] 13 Article 3
REPRESENTATIONS AND WARRANTIES OF SELLER 13 3.01     Existence 13
3.02     Authority 13 3.03     No Consent 13 3.04     No Conflicts 14
3.05     Regulatory Matters 14 3.06     Legal Proceedings 14 3.07     Brokers 14
3.08     Compliance with Laws 14 3.09     Holdco and the Subsidiaries 14
3.10     No Undisclosed Liabilities 16 3.11     Taxes 16 3.12     Employees 17
3.13     The Company Contracts 17 3.14     Real Property 18

 



-i-

 

 

Table of Contents



(continued)

 

3.15     Title Policy 19 3.16     Environmental 19 3.17     Permits 20
3.18     Affiliate Transactions 20 3.19     Intellectual Property 20
3.20     Insurance 21 3.21     Financial Statements 21 3.22     Absence of
Changes 22 3.23     [Reserved] 22 3.24     Bank Accounts 22 3.25     Regulatory
Status 23 3.26     Support Obligations 23 3.27     Disclosures 23 3.28     [***]
23 3.29     No Other Warranties 23 Article 4 REPRESENTATIONS AND WARRANTIES OF
PURCHASER 24 4.01     Existence 24 4.02     Authority 24 4.03     No Consent 24
4.04     No Conflicts 24 4.05     Permits and Filings 25 4.06     Legal
Proceedings 25 4.07     Purchase for Investment 25 4.08     Brokers 25
4.09     Governmental Approvals 25 4.10     Compliance with Laws 25 4.11     Due
Diligence 26 Article 5 COVENANTS OF SELLER 26 5.01     Regulatory and Other
Permits 26 5.02     Access to Information 26 5.03     Notification of Certain
Matters 27

 



-ii-

 

 

Table of Contents



(continued)

 

5.04     Conduct of Business 27 5.05     Insurance Claims. 30 5.06     Renew
Letter Agreement 30 5.07     [Reserved] 30 5.08     Fulfillment of Conditions 30
5.09     Further Assurances 31 5.10     Reports 31 5.11     No Solicitation 31
Article 6 COVENANTS OF PURCHASER 32 6.01     Regulatory and Other Permits 32
6.02     Fulfillment of Conditions 32 6.03     Further Assurances 32 Article 7
CONDITIONS TO OBLIGATIONS OF PURCHASER 33 7.01     Bring-Down of Seller’s
Representations and Warranties 33 7.02     Performance at Closing 33
7.03     Litigation 33 7.04     Assignment of Membership Interests 33
7.05     Approvals and Consents 33 7.06     Officers’ Certificates 33
7.07     FIRPTA Certificate 33 7.08     Class A Capital Contribution 33 Article
8 CONDITIONS TO OBLIGATIONS OF SELLER 34 8.01     Bring-Down of Purchaser’s
Representations and Warranties 34 8.02     Performance at Closing 34
8.03     Approvals and Consents 34 8.04     Litigation 34 8.05     Assignment of
Membership Interests 34 8.06     Certificates 34 8.07     Class A Capital
Contribution 34 Article 9 TAX MATTERS 35 9.01     Certain Taxes 35

 

-iii-

 



 

Table of Contents



(continued)

 

9.02     Allocation of Purchase Price 35 Article 10 SURVIVAL 36
10.01     Survival of Representations, Warranties, Covenants and Agreements 36
Article 11 INDEMNIFICATION 36 11.01     Indemnification by Seller 36
11.02     Indemnification by Purchaser 36 11.03     Period for Making Claims 36
11.04     Limitations on Claims 36 11.05     Procedure for Indemnification of
Third Party Claims 37 11.06     Rights of Indemnifying Party in the Defense of
Third Party Claims 38 11.07     Direct Claims 38 11.08     Exclusive Remedy 39
11.09     Indemnity Treatment 39 11.10     Mitigation 39 Article 12 TERMINATION
39 12.01     Termination 39 12.02     Effect of Termination 40 Article 13
MISCELLANEOUS 40 13.01     Notices 40 13.02     Entire Agreement 41
13.03     Specific Performance 41 13.04     Time of the Essence 41
13.05     Expenses 41 13.06     Confidentiality; Disclosures 41 13.07     Waiver
42 13.08     Amendment 42 13.09     No Third Party Beneficiary 42
13.10     Assignment 42 13.11     Severability 42 13.12     Governing Law 42
13.13     Consent to Jurisdiction 43

 



-iv-

 

 

Table of Contents



(continued)

 

13.14     Waiver of Jury Trial 43 13.15     Limitation on Certain Damages 43
13.16     Disclosures 43 13.17     Facsimile Signature; Counterparts 43

 



[***]

 

[***]

  



v

 

 

PURCHASE AND SALE AGREEMENT

 

This PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of April 17, 2020
(the “Effective Date”) is made and entered into by and between Clearway Renew
LLC, a Delaware limited liability company (“Seller”), and Clearway Energy
Operating LLC, a Delaware limited liability company (“Purchaser”). Seller and
Purchaser are referred to, collectively, as the “Parties” and each,
individually, as a “Party.” Capitalized terms used herein shall have the
meanings set forth in Section 1.01.

 

RECITALS

 

WHEREAS, Seller owns one hundred percent (100%) of the Class B Interests (as
defined in the Holdco LLCA) (the “Rattlesnake Interests”) of CWSP Rattlesnake
Holding LLC, a Delaware limited liability company (“Holdco”);

 

WHEREAS, Holdco owns one hundred percent (100%) of the membership interests in
Rattlesnake Class B LLC (“Class B Investor”), which in turn owns one hundred
percent (100%) of the membership interests in Rattlesnake TE Holdco LLC (“TE
Holdco”), which in turn owns one hundred percent (100%) of the membership
interests in Rattlesnake Flat, LLC (the “Project Company”, and together with
Class B Investor and TE Holdco, the “Subsidiaries”, and each a “Subsidiary”);

 

WHEREAS, the Project Company is developing and constructing an approximately
160.45 megawatt wind power generation project in Adams County, Washington (the
“Project”); and

 

WHEREAS, Seller desires to sell, and Purchaser desires to purchase, all of the
Rattlesnake Interests (the “Acquired Interests”) on the terms and subject to the
conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

Article 1
DEFINITIONS, INTERPRETATION

 

1.01         Definitions. As used in this Agreement, the following defined terms
have the meanings indicated below:

 

“Acquired Interests” has the meaning set forth in the Recitals.

 

“Acquisition Closing Date” means [***].

 

“Acquisition Proposal” has the meaning set forth in Section 5.11.

 



 

 

 

“Action or Proceeding” means any action, suit, proceeding, arbitration or
investigation by or before any Governmental Authority.

  

[***]

 

“Affiliate” of a specified Person means any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by or is
under common Control with the Person specified. For the purposes of this
Agreement, Clearway Energy Group LLC and its direct or indirect subsidiaries,
including Seller, Holdco and the Subsidiaries shall not be considered
“Affiliates” of Clearway Energy, Inc. and its direct or indirect subsidiaries,
including Purchaser.

 

“Agreement” means this Purchase and Sale Agreement and the exhibits, the
appendices and the Disclosure Schedules, as any of the same shall be amended or
supplemented from time to time.

 

“Apportioned Obligations” has the meaning set forth in Section 9.01(a).

 

“Assignment of Membership Interests” means the Assignment and Assumption
Agreement, in substantially the form of Exhibit A attached hereto.

 

“Balance Sheet Date” has the meaning set forth in Section 3.21.

 

“BOP Agreement” means that certain Balance of Plant Engineering, Procurement and
Construction Agreement, dated as of [***], by and between the Project Company
[***].

 

“Breach Notice” has the meaning set forth in Section 3.13(d).

 

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.

 

“CAFD Yield” means Purchaser’s cash available for distribution yield as
calculated in the Closing Date Financial Model attached hereto as Exhibit J.

 

“Cap” has the meaning set forth in Section 11.04(c).

 

“Class A Investor” has the meaning ascribed to such term in the ECCA.

 

“Class B Investor” has the meaning set forth in the Recitals.

 

“Closing” has the meaning set forth in Section 2.03(a).

 

“Closing Date” is the date on which the transactions contemplated hereunder are
consummated.

 

“Closing Date Financial Model” means that financial model attached hereto as
Exhibit J.

 

“Closing Date Model Adjustment Amount” has the meaning set forth in
Section 2.05(c).

 



2



 

“Closing Date Schedule Supplement” has the meaning set forth in Section 5.03(c).

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

“Commercial Operation Date” has the meaning ascribed to such term in the PPA.

 

“Company Contracts” has the meaning set forth in Section 3.13(a).

 

“Consequential Damages” has the meaning set forth in Section 13.15.

 

“Constitutive Documents” means the certificates of formation and the limited
liability company agreements or partnership agreements, as amended (if
applicable), of Holdco and the Subsidiaries.

 

“Contract” means any agreement, purchase order, commitment, evidence of
Indebtedness, mortgage, indenture, security agreement or other contract, entered
into by a Person or by which a Person or any of its assets are bound.

 

“Control” of a Person means the power, directly or indirectly, to direct or
cause the direction of the management or policies of such Person (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).

 

“Deductible” has the meaning set forth in Section 11.04(a).

 

[***]

 

[***]

 

“Disclosure Schedules” means the schedules attached to this Agreement, and dated
as of the date hereof.

 

“ECCA” means that Equity Capital Contribution Agreement, dated as of [***], by
and between Class B Investor and [***].

 

“Effective Date” has the meaning set forth in the Preamble.

 

“Employee Plan” means any “employee benefit plan,” as such term is defined in
Section 3(3) of ERISA, that is (or when in effect was) subject to any provision
of ERISA, including Title IV of ERISA, and is or was sponsored, maintained or
contributed to by Seller, Holdco or the Subsidiaries or any ERISA Affiliate.

 



3



 

“Environmental Laws” means any Law relating to the environment, or to handling,
storage, transportation, emissions, discharges, releases or threatened
emissions, discharges or releases of Hazardous Substances into the environment,
including ambient air, surface water, ground water or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment or
disposal of any Hazardous Substances, including, but not limited to, the Clean
Air Act, the Federal Water Pollution Control Act (including, but not limited to
the Clean Water Act and the Oil Pollution Act), the Safe Drinking Water Act, the
Federal Solid Waste Disposal Act (including, but not limited to, the Resource
Conservation and Recovery Act of 1976), the Comprehensive Environmental
Response, Compensation, and Liability Act, the Toxic Substances Control Act, the
Federal Insecticide, Fungicide and Rodenticide Act, the Emergency Planning and
Community Right-to-Know Act, and the Occupational Safety and Health Act (to the
extent relating to human exposure to Hazardous Substances) and any other
federal, state or local laws, ordinances, rules or regulations now or hereafter
existing relating to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any entity, trade or business that is a member of a
group described in Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b)(1) of ERISA that includes Seller, Holdco or the Subsidiaries or
that is a member of the same “controlled group” as Seller pursuant to
Section 4001(a)(14) of ERISA; provided, however, that Holdco and the
Subsidiaries shall not be considered to be ERISA Affiliates from and after the
Closing Date.

 

“FERC” means the Federal Energy Regulatory Commission.

 

“Financial Statements” has the meaning set forth in Section 3.21.

 

“Financing Agreement” means that Financing Agreement, dated as of [***], by and
among Class B Investor, each of the financial institutions from time to time
party thereto as lenders and issuing banks, [***] in its separate capacities as
administrative agent and collateral agent for the Secured Parties (as defined
therein) (in such capacity and together with its successors and assigns in such
capacity, “Collateral Agent”) and the other agents and parties thereto.

 

“FPA” means the Federal Power Act, as amended.

 

“GAAP” has the meaning set forth in Section 1.02(c). “Governmental Approval”
means any consent or approval required by any Governmental Authority.

 

“Governmental Authority” means any federal, state, local or municipal
governmental body; any governmental, quasi-governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
policy, regulatory or taxing authority or power, including NERC, FERC and each
Regional Entity; or any court or governmental tribunal.

 

“Hazardous Substances” means any substance, element, compound or mixture,
whether solid, liquid or gaseous: (a) which is defined as “hazardous waste” or
“hazardous substance” or “pollutant” or “contaminant” under any Environmental
Law; (b) which is  otherwise hazardous and is subject to regulation by any
Governmental Authority; (c) petroleum hydrocarbons (other than naturally
occurring petroleum hydrocarbons); (d) polychlorinated biphenyls (PCBs);
(e) asbestos-containing materials (other than naturally occurring asbestos); or
(f) radioactive materials (other than naturally occurring radioactive
materials).

 

“Holdco” has the meaning set forth in the Recitals.

 



4



 

“Holdco LLCA” means that certain Amended and Restated Limited Liability Company
Agreement of Holdco, dated as of [***], by and between Seller and [***].

 

“Indebtedness” means all obligations of a Person (a) for borrowed money,
(b) evidenced by notes, bonds, debentures or similar instruments, (c) for the
deferred purchase price of goods or services (other than trade payables or
accruals incurred in the ordinary course of business and not past due),
(d) under capital leases, (e) secured by a Lien on the assets of such Person,
whether or not such obligation has been assumed by such Person, (f) with respect
to reimbursement obligations for letters of credit and other similar instruments
(whether or not drawn), (g) in the nature of guaranties of the obligations
described in clauses (a) through (f) above of any other Person or as to which
such Person has an obligation substantially the economic equivalent of a
guaranty, or (h) in respect of any other amount properly characterized as
indebtedness in accordance with GAAP.

 

“Indemnified Party” means any Person claiming indemnification under any
provision of Article 11.

 

“Indemnifying Party” means any Person against whom a claim for indemnification
is being asserted under any provision of Article 11.

 

“Interim Period” means the period between the Effective Date and the Closing
Date.

 

[***]

 

“Knowledge of Seller” means the actual knowledge of [***].

 

“Land” has the meaning set forth in Section 3.14(a).

 

“Laws” means all laws, statutes, treaties, rules, orders, codes, ordinances,
standards, regulations, restrictions, official guidelines, policies, directives,
interpretations, permits or other pronouncements, in each case, having the
effect of law of any Governmental Authority.

 

“Liabilities” means any liability, Indebtedness, obligation, commitment, or
expense, in each case, requiring either (i) the payment of a monetary amount, or
(ii) any type of fulfillment of an obligation, and in each case whether accrued,
absolute, contingent, asserted, matured, unmatured, secured or unsecured.

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including, without limitation, any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any lien or security interest).

 

“LLCA” has the meaning set forth in the ECCA.

 

“Losses” means any and all claims, damages, losses, Liabilities, costs, fines,
penalties assessed by any Governmental Authority and expenses (including
settlement costs and any reasonable legal, accounting or other expenses for
investigating or defending any actions or threatened actions), and excluding any
consequential, incidental, indirect, special, exemplary or punitive damages.

 



5



 

“Major Project Change” means a (a) delay in the construction of the Project that
is reasonably likely to result in a material delay in achieving the Commercial
Operation Date, (b) material increase in the costs of, or liability to, the
Project that will not be borne by Seller or otherwise paid, extinguished or
fully satisfied as of the Closing Date or (c) to the extent not taken into
account in the Closing Date Financial Model (as updated pursuant to
Section 2.05(a)), fact, event, circumstance, condition or change that has a
material adverse effect on the expected generation or operating cost of the
Project.

 

“Material Adverse Effect” means any fact, event, circumstance, condition, change
or effect that has, or would reasonably be expected to have, individually or in
the aggregate, a materially adverse effect on the assets, properties,
liabilities, financial condition or results of operations of Holdco or any
Subsidiary; provided, however, that none of the following shall be deemed to
constitute and shall not be taken into account in determining the occurrence of
a Material Adverse Effect: any fact, event, circumstance, condition, change or
effect resulting from (a) any economic change generally affecting the
international, national or regional (i) electric generating industry or
(ii) wholesale markets for electric power; (b) any economic change in markets
for commodities or supplies, including electric power, as applicable, used in
connection with Holdco or the Subsidiaries; (c) any change in general regulatory
or political conditions, including any engagements of hostilities, acts of war
or terrorist activities, natural disasters or weather-related events or changes
imposed by a Governmental Authority associated with additional security; (d) any
change in any Laws (including Environmental Laws), industry standards generally
affecting the industry or markets in which Holdco or the Subsidiaries operate or
GAAP; (e) any change in the financial condition of Holdco or the Subsidiaries
caused by the pending sale of Holdco or the Subsidiaries to Purchaser, including
changes due to the credit rating of Purchaser; (f) any change in the financial,
banking, or securities markets (including any suspension of trading in, or
limitation on prices for, securities on the New York Stock Exchange, American
Stock Exchange or Nasdaq Stock Market) or any change in the general national or
regional economic or financial conditions; (g) any actions to be taken pursuant
to or in accordance with this Agreement; or (h) the announcement or pendency of
the transactions contemplated hereby, including any labor union activities or
disputes; provided, however, that any fact, event, circumstance, condition,
change or effect resulting from clauses (a) through (f) shall nonetheless be
taken into consideration in determining whether a Material Adverse Effect has
occurred to the extent such changes, events, effects or occurrences have a
materially disproportionate impact on Holdco or the Subsidiaries, taken as
whole, as compared to similarly situated businesses in the same industry and in
the same geographical area.

 

“NERC” means the North American Electric Reliability Corporation.

 

“Noncompliance Notice” has the meaning set forth in Section 3.17(b).

 

“Option” with respect to any Person means any security, right, subscription,
warrant, option, “phantom” stock right or other Contract that gives the right to
(i) purchase or otherwise receive or be issued any shares of capital stock or
other security or equity interest of such Person or any security or right of any
kind convertible into or exchangeable or exercisable for any shares of capital
stock or other security or equity interest of such Person, or (ii) receive or
exercise any benefits or rights similar to any rights enjoyed by or accruing to
the holder of shares of capital stock (or any other equity interest or security)
of such Person, including any rights to participate in the equity or income of
such Person or to participate in or direct the election of any directors or
officers (or similar positions) of such Person or the manner in which any shares
of capital stock (or any other security or equity interest) of such Person are
voted.

 

6



 

“Order” means any writ, judgment, injunction, ruling, decision, order or similar
direction of any Governmental Authority, whether preliminary or final.

 

“Party” or “Parties” has the meaning set forth in the Preamble.

 

“Permit” means all licenses, permits, consents, authorizations, approvals,
ratifications, certifications, registrations, exemptions, variances, exceptions
and similar consents granted or issued by any Governmental Authority.

 

“Permit Notice” has the meaning set forth in Section 3.17(b).

 

“Permitted Exceptions” means, with respect to the Real Property Rights, the
following:

 

(a)         all Liens for Taxes, which are not due and payable or, if due, are
(i) not delinquent or (ii) being contested in good faith through appropriate
proceedings and set forth on Schedule 1.01(b) of the Disclosure Schedules and as
to which adequate reserves in accordance with GAAP have been taken on the books
of Holdco or the Subsidiaries;

 

(b)         all building codes and zoning ordinances and other Laws of any
Governmental Authority heretofore, now or hereafter enacted, made or issued by
any such Governmental Authority affecting the Real Property Rights;

 

(c)         all easements, rights-of-way, covenants, conditions, restrictions,
reservations, licenses, agreements, and other similar matters which would not
reasonably be expected to, in the aggregate, have a Material Adverse Effect on
the use and enjoyment of the Real Property Rights;

 

(d)         all encroachments, overlaps, boundary line disputes, shortages in
area, drainage and other easements, cemeteries and burial grounds and other
similar matters which would not reasonably be expected to, in the aggregate,
have a Material Adverse Effect on the use and enjoyment of the Real Property
Rights;

 

(e)         all electric, telephone, gas, sanitary sewer, storm sewer, water and
other utility lines, pipelines, service lines and facilities of any nature now
located on, over or under the Real Property Rights, and all licenses, easements,
rights-of-way and other similar agreements relating thereto which would not
reasonably be expected to, in the aggregate, have a Material Adverse Effect on
the use and enjoyment of the Real Property Rights;

 

(f)         all existing public and private roads and streets (whether dedicated
or undedicated), and all railroad lines and rights-of-way affecting the Real
Property Rights which would not reasonably be expected to, in the aggregate,
have a Material Adverse Effect on the use and enjoyment of the Real Property
Rights;

 



7



 

(g)         all rights with respect to the ownership, mining, extraction and
removal of minerals of whatever kind and character (including, without
limitation, all coal, iron ore, oil, gas, sulfur, methane gas in coal seams,
limestone and other minerals, metals and ores) that have been granted, leased,
excepted or reserved prior to the date hereof which would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect on the use and
enjoyment of the Real Property Rights; and

 

(h)         inchoate mechanic’s and materialmen’s liens for construction in
progress and workmen’s, repairmen’s, warehousemen’s and carrier’s liens arising
in the ordinary course of business of Holdco or the Subsidiaries (i) as to which
there is no existing default on the part of Holdco or the Subsidiaries or
(ii) that are being contested in good faith through appropriate proceedings and
as set forth on Schedule 1.01(b) of the Disclosure Schedules and as to which
adequate reserves in accordance with GAAP have been taken on the books of Holdco
or the Subsidiaries.

 

“Permitted Liens” means any (a) mechanic’s, laborer’s, workmen’s, repairmen’s
and carrier’s Liens, including all statutory Liens (i) relating to obligations
as to which there is no existing default on the part of Holdco or the
Subsidiaries or (ii) that Seller is contesting in good faith through appropriate
proceedings and set forth on Schedule 1.01(b) of the Disclosure Schedules and as
to which adequate reserves in accordance with GAAP have been taken on the books
of Holdco and the Subsidiaries, as applicable; (b) Liens for Taxes, assessments
and other governmental charges not yet due and payable or, if due, (i) not
delinquent or (ii) being contested in good faith through appropriate proceedings
and set forth on Schedule 1.01(b) of the Disclosure Schedules and as to which
adequate reserves in accordance with GAAP have been taken on the books of Holdco
and the Subsidiaries; (c) good faith deposits in connection with bids, tenders,
leases, contracts or other agreements, including rent security deposits;
(d) pledges or deposits to secure public or statutory obligations or appeal
bonds; (e) in the case of personal property owned or held by Holdco or the
Subsidiaries, covenants and other restrictions in the Company Contracts; (f) any
Liens granted to the Collateral Agent for the benefit of the Secured Parties (as
defined in the Financing Agreement) under the Collateral Documents (as defined
in the Financing Agreement); (g) solely with respect to Acquired Interests and
any equity interests in any Subsidiary, those restrictions on transfers imposed
by applicable securities laws and those restrictions imposed on transfers set
forth in the operating agreements of Holdco and any Subsidiary, as applicable,
and (h) any other Liens set forth on Schedule 1.01(b) of the Disclosure
Schedules.

 

“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, other business,
entity, organization, trust, union, association or Governmental Authority.

 

“PPA” means that certain Power Purchase Agreement, dated as of [***] between the
Project Company and [***].

 

“Project” has the meaning set forth in the Recitals.

 

“Project Company” has the meaning set forth in the Recitals.

 



8



 

“Project Representations” means the representations and warranties set forth in
Sections 3.05, 3.06, 3.08, 3.09(a), (b) (except with respect to the Rattlesnake
Interests) and (c) – (i), 3.10 – 3.29 of this Agreement.

 

“Projections” has the meaning set forth in Section 3.28.

 

“Prudent Industry Practices” means those practices, methods, standards and
procedures as are commonly used by a significant portion of those providing
operating services on wind facilities of a type and size similar to the Project,
which in the exercise of reasonable judgment and in the light of the facts known
at the time the decision was made, are considered good, safe and prudent
practice in connection with the design, manufacture and construction and use of
electrical and other equipment, facilities, equipment and improvements, with
commensurate standards of safety, performance, dependability, efficiency and
economy.

 

“PUHCA” means the Public Utility Holding Company Act of 2005.

 

“Purchase Price” has the meaning set forth in Section 2.02.

 

“Purchaser” has the meaning set forth in the Preamble.

 

“Purchaser Approvals” has the meaning set forth in Section 4.09.

 

“Purchaser Consents” has the meaning set forth in Section 4.03.

 

“Purchaser Indemnified Parties” means Purchaser, its successors and assigns, and
each of their Representatives.

 

“Rattlesnake Interests” has the meaning set forth in the Recitals.

 

“Real Property Rights” means all real property rights and interests of Holdco
and the Subsidiaries, including, but not limited to, all options, leases,
easements, land use rights, access easements, transmission line easements,
rights to ingress and egress, any and all bids, grants, awards, applications,
rights to negotiate, and all other rights relating to the Land.

 

[***]

 

“Regional Entity” means Western Electricity Coordinating Council or its
successor.

 

“Representatives” means, as to any Person, its officers, directors, employees,
partners, members, stockholders, counsel, agents, accountants, advisers,
engineers, and consultants.

 

[***]

 

“Seller” has the meaning set forth in the Preamble, and includes its respective
successors and assigns.

 

“Seller Approvals” has the meaning set forth in Section 3.05.

 

“Seller Consents” has the meaning set forth in Section 3.03.

 



9



 

“Seller Indemnified Parties” means Seller, its successors and assigns, and its
Representatives.

 

[***]

 

“Subsidiaries” and “Subsidiary” have the meanings set forth in the Recitals.

 

“Support Obligations” has the meaning set forth in Section 3.26.

 

“Tax” or “Taxes” means any income, profits, gross or net receipts, property,
sales, use, capital gain, transfer, excise, license, production, franchise,
employment, social security, occupation, payroll, registration, capital,
governmental pension or insurance, withholding, royalty, severance, stamp or
documentary, value added, goods and services, business or occupation or other
tax, charge, assessment, duty, levy, unclaimed property or escheat obligation,
compulsory loan or fee of any kind (including any interest, additions to tax, or
civil or criminal penalties thereon) of the United States or any state or local
jurisdiction therein required to be collected, or of any other nation or any
jurisdiction therein, together with any obligations for the Taxes of any other
person whether as successor, a member of a group, indemnitor, or otherwise, but
excluding amounts paid or payable in respect of Permits.

 

“Tax Returns” means any report, form, return, statement or other information
(including any amendments) required to be supplied to or filed with a
Governmental Authority by a Person with respect to Taxes, including, but not
limited to, information returns, any amendments thereof or schedule or
attachment thereto and any documents with respect to or accompanying requests
for the extension of time in which to file any such report, form, return,
statement or other information.

 

“TE Holdco” has the meaning set forth in the Recitals.

 

“Termination Date” has the meaning set forth in Section 12.01(b).

 

“Title Policy” has the meaning set forth in Section 3.15.

 

“Trademark License Agreement” means that Trademark License Agreement dated as of
August 31, 2018 by and between Clearway Energy Group LLC and Clearway
Energy, Inc.

 

[***]

 

“Wind Turbine” has the meaning set forth in the ECCA.

 



10



 

1.02         Interpretation.

 

(a)         Unless the context of this Agreement otherwise requires, (i) words
of any gender include each other gender, (ii) words using the singular or plural
number also include the plural or singular number, respectively, (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement, (iv) the terms “Article” or “Section” refer to the specified
Article or Section of this Agreement, (v) the words “include” and “including”
are not words of limitation and shall be deemed to be followed by the words
“without limitation,” (vi) the use of the word “or” to connect two or more
phrases shall be construed as inclusive of all such phrases (e.g., “A or B”
means “A or B, or both”), (vii) the use of the conjunction “and/or” shall be
construed as “any or all of” and (viii) references to Persons include their
respective successors and permitted assigns and, in the case of Governmental
Authorities, Persons succeeding to their respective functions and capacities.

 

(b)         Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified.

 

(c)         All accounting terms used herein and not expressly defined herein
shall have the meanings given to them under United States generally accepted
accounting principles (“GAAP”).

 

(d)         Unless the context otherwise requires, a reference to any Law
includes any amendment, modification or successor thereto.

 

(e)         Any representation or warranty contained herein as to the
enforceability of a Contract shall be subject to the effect of any bankruptcy,
insolvency, reorganization, moratorium or other similar Law affecting the
enforcement of creditors’ rights generally and to general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

(f)         In the event of a conflict between this Agreement and any exhibit,
schedule or appendix hereto, this Agreement shall control.

 

(g)         The Article and Section headings have been used solely for
convenience, and are not intended to describe, interpret, define or limit the
scope of this Agreement.

 

(h)         Conflicts or discrepancies, errors, or omissions in this Agreement
or the various documents delivered in connection with this Agreement will not be
strictly construed against the drafter of the contract language, rather, they
shall be resolved by applying the most reasonable interpretation under the
circumstances, giving full consideration to the intentions of the Parties at the
time of contracting.

 

(i)         A reference to any agreement or document is to that agreement or
document as amended, novated, supplemented or replaced from time to time.

 

Article 2
SALE OF MEMBERSHIP INTERESTS AND CLOSING

 

2.01         Purchase and Sale. Seller agrees to sell to Purchaser, and
Purchaser agrees to purchase from Seller, all of the right, title and interest
of Seller in and to the Acquired Interests at the Closing on the terms and
subject to the conditions set forth in this Agreement.

 

2.02         Payment of Purchase Price. Upon the terms and subject to the
conditions hereinafter set forth, in consideration of the delivery by Seller of
the Acquired Interests, Purchaser, by wire transfer of immediately available
United States funds, shall pay to Seller at the Closing an amount equal to One
Hundred Fourteen Million Six Hundred Fifty Two Thousand and Sixty Seven Dollars
($114,652,067.00) ([***], the “Purchase Price”).

 

11



 

2.03         Closing. The closing of the transactions described in Section 2.01
(the “Closing”) will take place at the offices of Orrick, Herrington & Sutcliffe
LLP, counsel to Seller, at 405 Howard Street, San Francisco, California 94105,
or at such other place as the Parties mutually agree, at 10 A.M. local time,
upon the fulfillment or waiver of the conditions set forth in Articles 7 and 8.

 

(b)         At the Closing, the following shall occur:

 

(i)         Purchaser shall pay the Purchase Price by wire transfer of
immediately available funds to Seller’s account as provided on Exhibit B;

 

(ii)         the Parties shall deliver, or cause to be delivered, to the other
Parties the certificates and other deliverables pursuant to Articles 7 and 8;

 

(iii)         the execution by both Parties of the Assignment of Membership
Interests; and

 

(iv)         Seller shall deliver to Purchaser a certificate or certificates
representing the Acquired Interests, duly endorsed for transfer to Purchaser or
accompanied by one or more membership interest powers duly endorsed for transfer
to Purchaser.

 

2.04         [Reserved].

 

2.05         Closing Date Adjustment Amount.

 

(a)         At least ten (10) Business Days prior to the Closing Date, Seller
and Purchaser shall rerun the Closing Date Financial Model attached hereto as
Exhibit J (A) in the same manner, and reflective of the identical inputs, as
provided in Section 2.01(c)(i) of the ECCA (excluding however any revisions to
the Closing Date Financial Model described in Section 2.07), and (B) to reflect
the timing of, and principal amount of the Term Loans (as defined in the
Financing Agreement) upon, Term Conversion (as defined in the Financing
Agreement).

 

(b)         If the Closing Date Model Adjustment Amount is positive, the
Purchase Price shall be increased by the Closing Date Model Adjustment Amount.
If the Closing Date Model Adjustment Amount is negative, the Purchase Price
shall be decreased by the Closing Date Model Adjustment Amount.

 

(c)         “Closing Date Model Adjustment Amount” means an amount equal to the
difference between (i) the amount in Cell D6 of the “VS” tab of the Closing Date
Financial Model multiplied by $1,000,000, as re-run pursuant to
Section 2.05(a) and [***].

 

2.06         [***].

 

2.07         [***].

 



12



 

2.08         [***]

 

2.09         Delayed Turbine Funding.

 

(a)         If at the Closing Date there are any Delayed Turbines (as defined in
the ECCA), within (10) Business Days after the Delayed Turbine Deadline (as
defined in the ECCA), Seller and Purchaser shall rerun the Closing Date
Financial Model to reflect the timing and amount of any Delayed Turbines which
have been Placed-In-Service (as defined in the ECCA) between the Closing Date
and the Delayed Turbine Deadline.

 

(b)         The “Delayed Turbine Funding Amount” will be calculated as the
difference between (i) the amount in Cell D6 of the “VS” tab of the Closing Date
Financial Model, as re-run pursuant to Section 2.09(a) and (ii) the amount in
Cell D6 of the “VS” tab of the Closing Date Financial Model, as re-run pursuant
to Section 2.05(a), which difference is the amount necessary to maintain the
five (5) year average [***] CAFD Yield.

 

(c)         Purchaser shall pay to Seller the Delayed Turbine Funding Amount
within five (5) Business Days after determination thereof.

 

Article 3
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Purchaser as of the date hereof and as
of the Closing Date (unless specifically stated otherwise) as follows:

 

3.01         Existence. Seller is a limited liability company duly formed,
validly existing and in good standing under the Laws of the State of Delaware.
Seller has full power and authority to execute and deliver this Agreement and
any other agreements to be executed and delivered by Seller hereunder, and to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby, including to own, hold, sell and
transfer the Acquired Interests.

 

3.02         Authority. All actions or proceedings necessary to authorize the
execution and delivery by Seller of this Agreement and the performance by Seller
of its obligations hereunder have been duly and validly taken. This Agreement
has been duly and validly executed and delivered by Seller and constitutes the
legal, valid and binding obligations of Seller enforceable against Seller in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, arrangement, moratorium or
other similar Laws relating to or affecting the rights of creditors generally,
or by general equitable principles.

 

3.03         No Consent. Except as set forth on Schedule 3.03 of the Disclosure
Schedules (the “Seller Consents”), and except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, or
would not reasonably be expected to adversely affect the ability of Seller to
consummate the transactions contemplated by this Agreement or to perform its
obligations hereunder, the execution, delivery and performance by Seller of this
Agreement does not require Seller to obtain any consent, approval or action of
or give any notice to any Person as a result or under any terms, conditions or
provisions of any Contract or Permit by which it is bound.

 



13



 

3.04         No Conflicts. The execution, delivery and performance of this
Agreement by Seller does not and will not (a) conflict with, result in a breach
of, or constitute a default under, Seller’s certificate of formation or
operating agreement or any Company Contract to which Holdco or any Subsidiary is
a party or result in a material breach of or constitute a material default
under, any material Contract to which Seller is a party; (b) result in the
creation of any Lien upon any of the Acquired Interests or assets or properties
of Holdco or the Subsidiaries; (c) accelerate or modify, or give any party the
right to accelerate or modify, the time within which, or the terms under which,
any duties or obligations are to be performed by Seller, Holdco or the
Subsidiaries or any rights or benefits are to be received by any Person, under
any Contract to which Seller, Holdco or any Subsidiary is a party; or
(d) violate in any material respect any applicable Law.

 

3.05         Regulatory Matters. Except as set forth on Schedule 3.05 of the
Disclosure Schedules (“Seller Approvals”), no Governmental Approval on the part
of Seller, Holdco or the Subsidiaries is required in connection with the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby.

 

3.06         Legal Proceedings. Except as set forth in Schedule 3.06 of the
Disclosure Schedules, and except for Actions or Proceedings in respect of
Environmental Laws that are governed exclusively by Section 3.16(b), there are
no Actions or Proceedings pending or, to the Knowledge of Seller, threatened
against Seller, Holdco or any Subsidiary that (a) affect Seller, Holdco or any
Subsidiary or any of their assets or properties (including the Project), except
solely in respect of Seller which would not reasonably be expected to have a
material adverse effect on Seller’s ability to perform under this Agreement or
(b) would reasonably be expected to result in the issuance of an Order
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated by this Agreement. None of
Seller, Holdco or the Subsidiaries is subject to any Order which would
reasonably be expected to have a Material Adverse Effect and none of Holdco or
the Subsidiaries is subject to any Order which materially restricts the
operation of its business.

 

3.07         Brokers. Except as set forth on Schedule 3.07 of the Disclosure
Schedules, no Person has any claim against Seller, Holdco or any Subsidiary for
a finder’s fee, brokerage commission or similar payment directly or indirectly
in connection with the transactions contemplated by this Agreement.

 

3.08         Compliance with Laws. Neither Seller, Holdco nor any Subsidiary is
or, to the Knowledge of Seller, has been in the past three (3) years, in
material violation of any material Law or Order applicable to Holdco, the
Subsidiaries or the Project or by which any of the Acquired Interests are bound
or subject. Notwithstanding the foregoing, compliance with Environmental Laws is
exclusively and solely governed by Section 3.16 hereof. None of Seller, Holdco
nor any Subsidiary has received notice from any Governmental Authority of any
material violation of any such applicable Law since the Acquisition Closing
Date.

 

3.09         Holdco and the Subsidiaries.

 

(a)         Holdco and each Subsidiary is a limited liability company validly
existing and in good standing under the Laws of Delaware and each has full power
and authority to conduct its business as and to the extent now conducted and to
own, use and lease its assets. Holdco and each Subsidiary is duly qualified,
licensed or admitted to do business and is in good standing in those
jurisdictions specified in Schedule 3.09(a) of the Disclosure Schedules, which
are the only jurisdictions in which the ownership, use or leasing of Holdco’s
assets or the Subsidiaries’ assets, or the conduct or nature of their business,
makes such qualification, licensing or admission necessary, except in those
jurisdictions where the failure to be so qualified, licensed or admitted to do
business would not reasonably be expected to result in a Material Adverse
Effect.

 



14



 

 

(b)        All of the issued and outstanding Rattlesnake Interests are owned
directly, beneficially and of record by Seller free and clear of all Liens,
except as set forth on Schedule 3.09(b)(i) of the Disclosure Schedules. Except
as set forth on Schedule 3.09(b)(ii), all of the issued and outstanding equity
interests of Class B Investor are owned directly, beneficially and of record by
Holdco, all of the issued and outstanding equity interests of TE Holdco are
owned directly, beneficially and of record by Class B Investor, and all of the
issued and outstanding equity interests of the Project Company are owned
directly, beneficially and of record by TE Holdco, in each case free and clear
of all Liens except as set forth in Schedule 3.09(b)(iii) of the Disclosure
Schedules. All of the equity interests of Holdco and each Subsidiary have been
duly authorized, validly issued and are fully paid and non-assessable and have
been issued in compliance with federal and state securities laws.

 

(c)        The name of each director and officer (or similar positions) of
Holdco and each Subsidiary, and the position with Holdco or such Subsidiary held
by each, are listed in Schedule 3.09(c) of the Disclosure Schedules.

 

(d)        Seller has, prior to the execution of this Agreement, delivered to
Purchaser true and complete copies of the Constitutive Documents of Holdco and
each Subsidiary as in effect on the date hereof.

 

(e)        There are no outstanding Options issued or granted by, or binding
upon, Holdco or any Subsidiary for any Person to purchase or sell or otherwise
acquire or dispose of any equity interest or other security or interest in
Holdco or any Subsidiary, other than Purchaser’s rights under this Agreement and
as set forth in the ECCA. Except as set forth in Schedule 3.09(e), none of the
Acquired Interests or the membership interests of the Subsidiaries are subject
to any voting trust or voting trust agreement, voting agreement, pledge
agreement, buy-sell agreement, right of first refusal, preemptive right or
proxy.

 

(f)         Except as set forth in Section 3.09(b) and as set forth on
Schedule 3.09(f) of the Disclosure Schedules, neither Holdco nor the
Subsidiaries have any subsidiaries, equity interests, interests in joint
ventures or general or limited partnerships or other investment or portfolio
assets of a similar nature.

 

(g)        Except as set forth on Schedule 3.09(g) of the Disclosure Schedules,
neither Holdco nor the Subsidiaries conduct any business other than the
development, construction, ownership, operation and management (as applicable)
of the Project and other activities incidental or related thereto.

 

(h)        The books and records of Holdco and the Subsidiaries are (i) in all
material respects, accurate and complete and, since the Acquisition Closing Date
have been maintained in accordance with good business practices and (ii) state
in reasonable detail and accurately and fairly reflect in all material respects
the activities and transactions of Holdco and the Subsidiaries.

 

15





 

(i)         The (A) execution and delivery by Seller of the Assignment of
Membership Interests and (B) if applicable, the delivery of certificates
representing the Acquired Interests, duly endorsed for transfer to Purchaser or
accompanied by one or more membership interest powers duly endorsed for transfer
to Purchaser, will transfer to Purchaser good, valid and marketable title to the
Acquired Interests, free and clear of all Liens, except as set forth in Schedule
3.09(i) of the Disclosure Schedules.

 

3.10         No Undisclosed Liabilities. Neither Holdco nor any Subsidiaries has
any liability or obligation that would be required to be disclosed on a balance
sheet prepared in accordance with GAAP, except for the liabilities and
obligations of Holdco or a Subsidiary (i)  incurred in the ordinary course of
business consistent with past practice, (ii) that do not, and are not
individually or in the aggregate reasonably expected to have, a Material Adverse
Effect, (iii) that constitute amounts payable under the Company Contracts or
(iv) as set forth in Schedule 3.10 of the Disclosure Schedules.

 

3.11         Taxes. Except as disclosed on Schedule 3.11 of the Disclosure
Schedules, since (i) the Acquisition Closing Date through the Closing Date and
(ii) to the Knowledge of Seller, since the date of formation of Holdco, and each
Subsidiary, as applicable:

 

(a)        All federal and all other material Tax Returns required to be filed
by or with respect to Holdco or the Subsidiaries (or income attributable
thereto) have been timely filed with the appropriate Governmental Authorities in
all jurisdictions in which such Tax Returns are required to be filed. Such Tax
Returns are true, correct and complete in all material respects, to the extent
such Tax Returns relate to Holdco or the Subsidiaries (or income attributable
thereto), and Seller, Affiliates of Seller, Holdco and the Subsidiaries have
paid, or made adequate provisions for the payment of, all Taxes, assessments and
other charges due or claimed to be due (regardless of whether shown on any Tax
Return) from Holdco or the Subsidiaries or for which Holdco, the Subsidiaries or
the Purchaser could be held liable.

 

(b)        There are no (i) Actions or Proceedings currently pending or
threatened in writing against Holdco or the Subsidiaries or related to their
business operations, by any Governmental Authority for the assessment or
collection of Taxes, (ii) audits or other examinations of any Tax Return of
Holdco or the Subsidiaries (or income attributable thereto) in progress nor has
Seller, any Affiliate of Seller, Holdco or any Subsidiary been notified in
writing of any request for examination, (iii) claims for assessment or
collection of Taxes that have been asserted in writing against Seller or any
Affiliate of Seller, Holdco or any Subsidiary (or the income attributable
thereto), or (iv) matters under discussion with any Governmental Authority
regarding claims for assessment or collection of Taxes against Holdco or the
Subsidiaries (or income attributable thereto). There are no outstanding
agreements, waivers or consents extending the statutory period of limitations
applicable to any Tax of Holdco or the Subsidiaries, and, except as set forth on
Schedule 3.11 of the Disclosure Schedules, neither Holdco nor any Subsidiary has
requested any extensions of time within which to file any Tax Return. There are
no Liens for unpaid or delinquent Taxes, assessments or other charges or
deposits with respect to the Acquired Interests, other than Liens for Taxes not
yet due or delinquent or being contested in good faith by appropriate
proceedings and for which adequate reserves on financial statements have been
established.

 

16



 

(c)        Since the Acquisition Closing Date, Holdco and the Subsidiaries have
been properly classified for federal and state income Tax purposes as either a
disregarded entity or a partnership under Treasury Regulations
Section 301.7701-2 and -3 and neither Seller nor any Affiliate of Seller has
made or caused to be made any election for any Tax purposes to classify Holdco
or the Subsidiaries as other than a disregarded entity.

 

(d)        Neither Holdco nor any Subsidiary is a party to any Tax allocation,
Tax sharing or other similar agreement, other than customary Tax indemnification
or other provisions contained in any credit or other ordinary course commercial
agreements the primary purpose of which does not relate to Taxes.

 

(e)         Neither Holdco nor any Subsidiary, nor Seller or any Affiliate of
Seller with respect to the assets or operations of Holdco or the Subsidiaries,
is or has ever entered into or been a party to any “listed transaction,” as
defined in Section 1.6011-4(b)(2) of the Treasury Regulations.

 

(f)         Neither Holdco nor any Subsidiary is party to a lease, other than a
lease that is, for federal income tax purposes, a “true” lease under which such
entity owns or uses the property subject to the lease. Neither Holdco nor any
Subsidiary is a party to a lease arrangement involving a defeasance of rent,
interest or principal. None of the property owned by either Holdco or the
Subsidiaries is “tax exempt use property” within the meaning of
Section 168(h) of the Code or “tax exempt bond financed property” within the
meaning of Code Section 168(g)(5).

 

3.12         Employees. Neither Holdco nor any Subsidiary has, nor has ever had,
any employees or any liability, actual or contingent, with respect to any
Employee Plan.

 

3.13         The Company Contracts. Schedule 3.13(a) of the Disclosure Schedules
contains a true, correct and complete list of all material Contracts and
amendments, modifications and supplements thereto, to which Holdco or any
Subsidiary is a party or by which Holdco, any Subsidiary or any of their assets
or properties are bound (collectively, the “Company Contracts”), which includes:

 

(i)         all Contracts for the purchase, exchange or sale of electric power,
capacity, or ancillary services;

 

(ii)        all Contracts for the transmission of electric power;

 

(iii)           all interconnection Contracts for electricity;

 

(iv)           all Contracts with Seller or any Affiliate of Seller;

 

(v)        all Contracts relating to the Acquired Interests or membership
interests of Holdco or the Subsidiaries; and

 

(vi)           to the extent not otherwise provided for under clauses
(i) through (v) above, all Material Project Documents (as defined in the
Financing Agreement).

 



17



 

(b)        Seller has provided Purchaser with, or access to, true, correct and
complete copies of all the Company Contracts and all amendments, modifications
and supplements thereto. Each Company Contract constitutes the legal, valid,
binding and enforceable obligation of Holdco or the Subsidiary party thereto
and, to the Knowledge of Seller, the other parties thereto, except as may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium and other
similar laws of general application affecting the rights and remedies of
creditors, and (ii) general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law). Each Company
Contract is in full force and effect, except to the extent such non-compliance
would not reasonably be expected to have a Material Adverse Effect.

 

(c)        Except as disclosed on Schedule 3.13(c) of the Disclosure Schedules,
neither Holdco nor any Subsidiary or, to the Knowledge of Seller, the other
parties thereto, is in material violation or material breach of or material
default under any Company Contract to which it is a party.

 

(d)        None of Seller, Holdco or any Subsidiary has given or received
written notice or other written communication regarding any actual, alleged,
possible or potential material violation or material breach with respect to any
material provision of, or any material default under, or intent to cancel or
terminate, any Company Contract since the Acquisition Closing Date (each, a
“Breach Notice”), which violation, breach or default has not been remedied,
cured or waived by the applicable counterparties issuing such Breach Notice or
which Breach Notice to cancel or terminate has not been withdrawn by the
applicable counterparties issuing such notice or communication. As of the
Effective Date, since the Acquisition Date none of Seller, Holdco or any
Subsidiary has given or received any Breach Notice.

 

3.14         Real Property.

 

(a)        Schedule 3.14(a) of the Disclosure Schedules lists all Real Property
Rights of Holdco and the Subsidiaries, the real property in which Holdco and the
Subsidiaries have Real Property Rights, and appurtenances thereto (collectively,
the “Land”). The Land is free and clear of all Liens except (x) for Permitted
Exceptions and (y) as disclosed in the Title Policy.

 

(b)        Except as set forth on Schedule 3.14(b) of the Disclosure Schedules,
neither Holdco nor any Subsidiary has entered into any assignment, lease,
license, sublease, easement or other agreement granting to any Person any right
to the possession, use, occupancy or enjoyment of the Land.

 

(c)        Neither Holdco nor any Subsidiary has caused or suffered to exist any
easement, right-of-way, covenant, condition, restriction, reservation, license,
agreement or other similar matter that would materially interfere with the
operation of the Project or the business of Holdco or the Subsidiaries in
respect of the Real Property Rights, except as set forth on Schedule 3.14(c) of
the Disclosure Schedules or in the Title Policy.

 

18







 

(d)        Except as set forth on Schedule 3.14(d), the Real Property Rights are
all the real property rights necessary for Holdco and the Subsidiaries to
develop, construct, own and operate the Project.

 

(e)        Since the Acquisition Closing Date, except as set forth on Schedule
3.14(e), none of Seller, Holdco or any Subsidiary has received any written
notice of (i) condemnation, eminent domain or similar governmental proceeding
materially affecting, individually or in the aggregate, the Project or
(ii) zoning, ordinance, building, fire, health, or safety code violations
materially affecting, individually or in the aggregate, the Project.

 

3.15        Title Policy. Seller has provided to Purchaser a true and correct
copy of the title policy covering the Real Property Rights (the “Title Policy”).
The Real Property Rights are subject only to (a) Permitted Exceptions,
(b) matters disclosed in the Title Policy and (c) matters consented to in
writing by Purchaser.

 

3.16        Environmental.

 

(a)        Except as set forth on Schedule 3.16(a) of the Disclosure Schedules,
Holdco and the Subsidiaries are in compliance with all Environmental Laws,
except to the extent that any such non-compliance would not reasonably be
expected to have a Material Adverse Effect. Since the Acquisition Closing Date,
there is no material violation of any Environmental Law or other material
liability arising under any Environmental Law with respect to the Project, or,
to the Knowledge of Seller, with respect to the Land.

 

(b)        There are no Actions or Proceedings pending or, to the Knowledge of
Seller, threatened, as of the date of this Agreement against Seller (solely in
respect of the Project, Holdco or any Subsidiary), Holdco or any Subsidiary
relating to any material violation of Environmental Law. Since the Acquisition
Closing Date, except as set forth on Schedule 3.16(b) of the Disclosure
Schedules, none of Seller, Holdco or the Subsidiaries has received notice from
any Governmental Authority of any material violation of any Environmental Law
and to the Knowledge of Seller, none of Seller, Holdco or the Subsidiaries has
received notice from any Governmental Authority of any material violation of any
Environmental Law in the last three (3) years.

  

(c)        Schedule 3.16(c) of the Disclosure Schedules sets forth all material
Permits required pursuant to any Environmental Law to be acquired or held by
Seller, Holdco or the Subsidiaries for the development, construction, ownership,
use or operation of the Land or the business of Holdco and the Subsidiaries as
currently conducted. Except as set forth in Schedule 3.16(c) of the Disclosure
Schedules, such Permits have been obtained in a timely manner and are presently
maintained in full force and effect in the name of Holdco or the respective
Subsidiary.

 

(d)        Except as set forth in Schedule 3.16(d), to the Knowledge of Seller,
there has been no release of Hazardous Substances at or from the Project in
violation of Environmental Laws or Permits required by or issued pursuant to any
Environmental Law for the development or construction of the Project that would
be reasonably expected to trigger any obligation of Seller, Holdco or the
Subsidiaries under Environmental Laws to report, investigate, remove or
remediate such release.

 

(e)        Seller has made available to Purchaser all material environmental
reports, assessments and documents that are in the possession of Seller, Holdco
or the Subsidiaries and that relate to actual or potential material liabilities
or obligations under Environmental Laws with respect to the Project.

 



19



 

3.17         Permits.

 

(a)        Schedule 3.17(a) of the Disclosure Schedules sets forth all material
Permits required pursuant to any Law to be acquired or held by Seller, Holdco or
the Subsidiaries in connection with the development, construction, ownership,
maintenance, or operation of the Project, except for those required by the
Environmental Laws, which are exclusively and solely governed by Section 3.16
hereof. Except as set forth in Schedule 3.17(a) of the Disclosure Schedules,
since the Acquisition Closing Date, such Permits have been obtained in a timely
manner and are presently maintained in full force and effect in the name of
Holdco or a Subsidiary.

 

(b)        Except as set forth on Schedule 3.17(b) of the Disclosure Schedules,
and except as relates to compliance with Environmental Laws which is exclusively
and solely governed by Section 3.16, Seller, Holdco and the Subsidiaries are in
material compliance with each such Permit, and in compliance with the FPA and
PUHCA, except where the failure to so comply would not reasonably be expected to
have a Material Adverse Effect, and since the Acquisition Closing Date, have
received no written notice of violation or noncompliance from any Governmental
Authority (each, a “Noncompliance Notice”) which violation or noncompliance has
not been remedied or any written notice or claim asserting or alleging that any
such Permit (i) is not in full force and effect, or (ii) is subject to any legal
proceeding or unsatisfied condition (a “Permit Notice”), in each case of clause
(i) and (ii) which has not been remedied or resolved.

 

(c)        There are no proceedings pending or, to the Knowledge of Seller,
threatened which would reasonably be expected to result in the modification,
revocation or termination of any material Permit set forth in Schedule
3.17(a) of the Disclosure Schedules.

 

3.18         Affiliate Transactions. Except as disclosed on Schedule 3.18 of the
Disclosure Schedules or under the Company Contracts, and except for this
Agreement, there are no existing or pending transactions, Contracts or
Liabilities between or among Holdco or the Subsidiaries on the one hand, and
Seller or any of Seller’s Affiliates on the other hand.

 

3.19         Intellectual Property.

 

(a)        To the Knowledge of Seller, except as set forth in Schedule 3.19 of
the Disclosure Schedules, there is not now and has not been during the past
three (3) years any infringement or misappropriation by Seller of any valid
patent, trademark, trade name, servicemark, copyright, trade secret or similar
intellectual property which relates to the Acquired Interests or the assets of
Holdco or the Subsidiaries and which is owned by any third party, and there is
not now any existing or, to the Knowledge of Seller, threatened claim against
Seller of infringement or misappropriation of any patent, trademark, trade name,
servicemark, copyright trade secret or similar intellectual property which
directly relates to the Acquired Interests or the assets of Holdco or the
Subsidiaries and which is owned by any third party and which, in each case,
would reasonably be expected to have a Material Adverse Effect.

 



20



 

(b)        Subject to the Trademark License Agreement, Holdco and each of the
Subsidiaries owns or has the valid right to use pursuant to license, sublicense,
agreement or permission, in each case free and clear of all Liens other than
Permitted Liens, any intellectual property necessary for it to conduct its
business as currently conducted, other than such intellectual property the
absence of which ownership or the right to use would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(c)        There is no pending or, to the Knowledge of Seller, threatened claim
by Seller against others for infringement or misappropriation of any trademark,
trade name, servicemark, copyright, trade secret or similar intellectual
property owned by Seller and which is utilized in the conduct of the business of
Holdco or the Subsidiaries that would reasonably be expected to have a Material
Adverse Effect.

 

3.20         Insurance. Schedule 3.20 of the Disclosure Schedules contains a
true, correct and complete list of all insurance policies as of the Effective
Date that insure the assets and properties and business of Holdco or the
Subsidiaries or affect or relate to the ownership of any of the assets and
properties Holdco or the Subsidiaries. Seller has delivered to Purchaser
detailed summaries of all the insurance policies set forth on Schedule 3.20 of
the Disclosure Schedules, all of which are in full force and effect. Except as
set forth on Schedule 3.20 of the Disclosure Schedules, none of Seller, Holdco
or the Subsidiaries has received any notice with respect to the assets and
properties and business of Holdco or the Subsidiaries from any insurer under any
insurance policy applicable to the assets and properties and business of Holdco
or the Subsidiaries disclaiming coverage, reserving rights with respect to a
particular claim or such policy in general or canceling any such policy since
the Acquisition Closing Date. All premiums due and payable under all such
policies have been paid and the terms of such policies have been complied with
by Seller, Holdco and the Subsidiaries, as applicable, in all material respects.
The insurance maintained by or on behalf of Holdco or the Subsidiaries is
adequate to comply with all applicable Laws and Company Contracts. Except as set
forth on Schedule 3.20 of the Disclosure Schedules, there are no pending
insurance claims. Seller expects insurance coverage for property damage and
business interruption for the Project as described in the property and casualty
policies set forth on Schedule 3.20 of the Disclosure Schedules to continue in
all material respects after the Closing. Furthermore, except as set forth in
Schedule 3.20 of the Disclosure Schedules, at the expiration of such policies,
Seller expects the aforementioned policies to be renewed with terms
substantially identical to those described in the policies above.

 

3.21         Financial Statements. Seller has previously delivered to Purchaser
true, correct and complete copies of the unaudited financial statements of
Class B Investor (including balance sheets, income statements and statements of
cash flows) on a consolidated basis for the quarter ended December 31, 2019 (the
“Financial Statements”) and the date of the latest balance sheet, December 31,
2019 (the “Balance Sheet Date”). The Financial Statements (i) fairly present, in
all material respects, the consolidated financial position and consolidated
results of operations of Class B Investor, as of the respective dates set forth
therein, (ii) have been prepared all in conformity with Seller’s GAAP
consistently applied during the period(s) involved except as otherwise noted
therein, subject to normal and recurring year-end adjustments that have not been
and are not expected to be material in amount, and (iii) have been prepared from
the books and records of Class B Investor.

 

21





 

3.22         Absence of Changes. Except as set forth on Schedule 3.22 of the
Disclosure Schedules, since the Balance Sheet Date until the Effective Date,
there has not been:

 

(a)        any repurchase, redemption or other acquisition of any equity
interests of Holdco or the Subsidiaries or any interests convertible into equity
interests of Holdco or the Subsidiaries or any other change in the
capitalization or ownership of Holdco or the Subsidiaries;

 

(b)        any merger of Holdco or any Subsidiary into or with any other Person,
consolidation of Holdco or any Subsidiary with any other Person or acquisition
by Holdco or any Subsidiary of all or substantially all of the business or
assets of any Person;

 

(c)        any action by Holdco or any Subsidiary or any commitment entered into
by any member of Holdco or any Subsidiary with respect to or in contemplation of
any liquidation, dissolution, recapitalization, reorganization or other winding
up of its business or operations;

 

(d)        any material change in accounting policies or practices (including
any change in depreciation or amortization policies) of Holdco or any
Subsidiary, except as required under GAAP;

 

(e)        any sale, lease (as lessor), transfer or other disposal of (including
any transfers to any of its Affiliates), or mortgage or pledge, or imposition of
any Lien on, any of its assets or properties, or interests therein, other than
(x) inventory and personal property sold or otherwise disposed of in the
ordinary course of business, and (y) Permitted Liens;

 

(f)        any creation, incurrence, assumption or guarantee, or agreement to
create, incur, assume or guarantee any Indebtedness for borrowed money or entry
into any "keep well" or other agreement to maintain the financial condition of
another Person into any arrangement having the economic effect of any of the
foregoing (including entering into, as lessee, any capitalized lease obligations
as defined in Statement of Financial Accounting Standards No. 13), other than in
connection with and as contemplated under the Financing Agreement; or

 

(g)        any event, circumstance, condition or change relating or with respect
to Holdco or any Subsidiary that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect since the
Acquisition Closing Date or as of the Closing Date, since the Effective Date.

 

3.23         [Reserved].

 

3.24         Bank Accounts. Schedule 3.24 of the Disclosure Schedules sets forth
the names and locations of banks, trust companies and other financial
institutions at which Holdco or the Subsidiaries maintain bank accounts or safe
deposit boxes, in each case listing the type of account, the account number, and
the names of all Persons authorized to draw thereupon or who have access thereto
and lists the locations of all safe deposit boxes used by Holdco or the
Subsidiaries.

 

22





 

3.25         Regulatory Status.

 

(a)        As of the Closing Date, and prior to the date on which the Project
Company first sells electric energy generated by the Project, the Project
Company is an “exempt wholesale generator” under PUHCA and FERC’s implementing
regulations. Each of Holdco, Class B Investor and TE Holdco is either not a
“holding company” as defined in PUHCA or is a “holding company” solely because
of its direct or indirect, as applicable, ownership of the Project Company and,
as such, is exempt from regulation under PUHCA as set forth in 18 C.F.R. §
366.3(a).

 

(b)        As of the Effective Date, neither Holdco nor any Subsidiary is
subject to regulation as a “public utility” as that term is defined under FPA
Section 201(e). As of the Closing Date, Project Company: (i) is authorized by
FERC to make sales of energy, capacity, and ancillary services at market-based
rates pursuant to Section 205 of the FPA, (ii) has blanket authorization from
FERC under Section 204 of the FPA to issue securities and assume liabilities,
(iii) has all other blanket authorizations and waivers from FERC that are
customarily granted by FERC to entities with market-based rate authorization,
and (iv)  is subject to regulation as a “public utility” as that term is defined
under FPA Section 201(e).

 

(c)        As of the Closing Date, Seller has registered the Project Company
with the Regional Entity, or caused an Affiliate registered with the Regional
Entity to serve, as Generator Owner and Generator Operator with respect to the
Project. NERC registration with respect to the Project is not required as of the
Effective Date; and, as of the Effective Date, and as of the Closing Date,
neither the Project nor the Project Company (nor any Affiliate registered with
respect to the Project) is in violation of any applicable NERC requirement.

 

3.26        Support Obligations. Schedule 3.26 of the Disclosure Schedules sets
forth a true and complete list of all credit support provided by Seller and its
Affiliates with respect to any Company Contracts (the “Support Obligations”).

 

3.27         Disclosures.

 

To the Knowledge of Seller, no representation or warranty by Seller contained in
this Agreement, and no statement contained in the Disclosure Schedules or any
other document, certificate or other instrument delivered to or to be delivered
by or on behalf of Seller, Holdco or the Subsidiaries contains (for the
avoidance of doubt excluding any information in any consultant report delivered
hereunder and the Projections that are exclusively covered in Section 3.28) any
untrue statement of a material fact or omits to state any material fact
necessary, in light of the circumstances under which it was made, in order to
make the statements herein or therein not misleading.

 

3.28         [***].

 

3.29         No Other Warranties. EXCEPT FOR THE WARRANTIES SET FORTH IN THIS
ARTICLE 3, THE ACQUIRED INTERESTS ARE BEING SOLD HEREUNDER ON AN “AS IS,” “WHERE
IS” BASIS. THE WARRANTIES SET FORTH HEREIN ARE EXCLUSIVE AND ARE IN LIEU OF ALL
OTHER WARRANTIES, WHETHER STATUTORY, WRITTEN OR ORAL, EXPRESS OR IMPLIED; SELLER
PROVIDES NO OTHER WARRANTIES WITH RESPECT TO THE ACQUIRED INTERESTS, HOLDCO, THE
SUBSIDIARIES, THE ASSETS OF HOLDCO OR THE ASSETS OF THE SUBSIDIARIES, INCLUDING
WITHOUT LIMITATION, IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, AND WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE OF
TRADE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED. EXCEPT AS EXPRESSLY SET FORTH IN
THIS ARTICLE 3, SELLER MAKES NO REPRESENTATION OR WARRANTY TO PURCHASER WITH
RESPECT TO ANY FINANCIAL PROJECTIONS, FORECASTS OR FORWARD LOOKING STATEMENTS OF
ANY KIND OR NATURE WHATSOEVER RELATING TO HOLDCO, THE SUBSIDIARIES, THE ASSETS
OF HOLDCO, THE ASSETS OF THE SUBSIDIARIES OR THE ACQUIRED INTERESTS.

 

23





 

3.30         [***].

 

Article 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller as of the date hereof and as
of the Closing Date (unless specifically stated otherwise) as follows:

 

4.01         Existence. Purchaser is a limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
Purchaser has full power and authority to execute and deliver this Agreement and
each other agreement required to be executed by it pursuant to the terms hereof,
to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby and to own or lease its assets and
properties and to carry on its business as currently conducted.

 

4.02         Authority. All Actions or Proceedings necessary to authorize the
execution and delivery by Purchaser of this Agreement, and the performance by
Purchaser of its obligations hereunder, have been duly and validly taken. This
Agreement has been duly and validly executed and delivered by Purchaser and
constitutes legal, valid and binding obligation of Purchaser enforceable against
Purchaser in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, arrangement,
moratorium or other similar Laws relating to or affecting the rights of
creditors generally, or by general equitable principles.

 

4.03         No Consent. Except as set forth on Schedule 4.03 of the Disclosure
Schedules (the “Purchaser Consents”), and except as would not, individually or
in the aggregate, reasonably be expected to cause a Material Adverse Effect, or
would not reasonably be expected to adversely affect the ability of Purchaser to
consummate the transactions contemplated by this Agreement or to perform its
obligations hereunder, the execution, delivery and performance by Purchaser of
this Agreement does not require Purchaser to obtain any consent, approval or
action of or give any notice to any Person as a result or under any terms,
conditions or provisions of any Contract by which it is bound.

 

4.04         No Conflicts.The execution, delivery and performance of this
Agreement by Purchaser does not and will not (a) conflict with, result in a
breach of, or constitute a default under, Purchaser’s certificate of formation
or operating agreement, or any material Contract to which Purchaser is a party;
(b) result in the creation of any Lien upon any of the assets or properties of
Purchaser or (c) accelerate or modify, or give any party the right to accelerate
or modify, the time within which, or the terms under which, any duties or
obligations are to be performed by Purchaser, or any rights or benefits are to
be received by any Person, under any material Contract to which Purchaser is a
party.

 

24





 

4.05         Permits and Filings. Except as disclosed on Schedule 4.05 of the
Disclosure Schedules, no Permit on the part of Purchaser is required in
connection with the execution, delivery and performance of this Agreement, the
consummation of the transactions contemplated hereby or thereby or any borrowing
or other action by Purchaser or any of its Affiliates in connection with
obtaining or maintaining sufficient financing to provide the payment of the
Purchase Price.

 

4.06         Legal Proceedings. There are no Actions or Proceedings pending or,
to the knowledge of Purchaser, threatened against Purchaser that affects
Purchaser or any of its assets or properties which would reasonably be expected
to result in the issuance of an Order restraining, enjoining or otherwise
prohibiting or making illegal the consummation of any of the transactions
contemplated by this Agreement.

 

4.07         Purchase for Investment. Purchaser (a) is acquiring the Acquired
Interests for its own account and not with a view to distribution, (b) is an
“accredited investor” as such term is defined in Rule 501(a) under the
Securities Act of 1933, (c) has sufficient knowledge and experience in financial
and business matters so as to be able to evaluate the merits and risk of an
investment in the Acquired Interests and is able financially to bear the risks
thereof, and (d) understands that the Acquired Interests will, upon purchase, be
characterized as “restricted securities” under state and federal securities laws
and that under such laws and applicable regulations the Acquired Interests may
be resold without registration under such laws only in certain limited
circumstances. Purchaser agrees that it will not sell, convey, transfer or
dispose of the Acquired Interests, unless such transaction is made pursuant to
an effective registration statement under applicable federal and state
securities laws or an exemption from registration requirements of such
securities laws.

 

4.08         Brokers. Except as set forth on Schedule 4.08 of the Disclosure
Schedules, no Person has any claim against Purchaser for a finder’s fee,
brokerage commission or similar payment directly or indirectly in connection
with the transactions contemplated by this Agreement.

 

4.09         Governmental Approvals. Except as set forth on Schedule 4.09 of the
Disclosure Schedules (“Purchaser Approvals”) or which have already been obtained
and are in full force and effect, no Governmental Approval on

the part of Purchaser is required in connection with its execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated hereby.

 

4.10         Compliance with Laws. Purchaser is not in material violation of any
Law except where any such material violation would not in the aggregate
reasonably be expected to have a Material Adverse Effect.

 

25





 

4.11         Due Diligence. Purchaser, or its Representatives, have had the
opportunity to conduct all such due diligence investigations of the Acquired
Interests, Holdco, the Subsidiaries and the Project as they deemed necessary or
advisable in connection with entering into this Agreement and the related
documents and the transactions contemplated hereby and thereby. PURCHASER HAS
RELIED SOLELY ON ITS INDEPENDENT INVESTIGATION AND THE REPRESENTATIONS AND
WARRANTIES MADE BY SELLER IN ARTICLE 3 IN MAKING ITS DECISION TO ACQUIRE THE
ACQUIRED INTERESTS AND HAS NOT RELIED ON ANY OTHER STATEMENTS OR ADVICE FROM
SELLER OR ITS REPRESENTATIVES.

 

Article 5
COVENANTS OF SELLER

 

Seller covenants and agrees with Purchaser that Seller will comply with all
covenants and provisions of this Article 5, except to the extent Purchaser may
otherwise consent in writing.

 

5.01         Regulatory and Other Permits.

 

(a)        Seller shall or shall cause Holdco and each Subsidiary to, as
promptly as practicable, use commercially reasonable efforts to make all filings
with all Governmental Authorities and other Persons required by Seller or its
Affiliates to consummate the transactions contemplated hereby and shall use
commercially reasonable efforts to obtain as promptly as practicable all Permits
and all consents, approvals or actions of all Governmental Authorities and other
Persons necessary to consummate the transactions contemplated hereby, including
the Seller Approvals and Seller Consents. Seller shall promptly provide
Purchaser with a copy of any filing, order or other document delivered to or
received from any Governmental Authority or other Person relating to the
obtaining of any such Permits, consents, approvals, or actions of Governmental
Authorities and other Persons. Seller shall provide a status report to Purchaser
upon the reasonable request of Purchaser. Seller shall use commercially
reasonable efforts not to cause its Representatives, or Holdco, the Subsidiaries
or other Affiliates of Seller or any of their respective Representatives, to
take any action which would reasonably be expected to materially and adversely
affect the likelihood of any approval or consent required to consummate the
transactions contemplated hereby. Seller shall bear its own costs and legal fees
contemplated by this Section 5.01.

 

5.02         Access to Information. During the Interim Period, Seller shall at
all reasonable times and upon reasonable prior notice during regular business
hours make the properties, assets, books and records pertaining to Holdco and
each Subsidiary, the Acquired Interests or the Project reasonably available for
examination, inspection and review by Purchaser and its Representatives;
provided, however, Purchaser’s inspections and examinations shall not
unreasonably disrupt the normal operations of Seller, Holdco, the Subsidiaries
or the Project and shall be at Purchaser’s sole cost and expense; and provided,
further, that neither Purchaser, nor any of its Affiliates or representatives,
shall conduct any intrusive environmental site assessment or activities with
respect to Holdco, the Subsidiaries or their properties without the prior
written consent of Seller.

 

26





 

5.03         Notification of Certain Matters.

 

(a)        All exhibits and schedules and the Disclosure Schedules attached
hereto are hereby incorporated herein by reference and made a part hereof.

 

(b)        Neither the specification of any dollar amount in any representation
nor the mere inclusion of any item in a schedule or in the Disclosure Schedules
as an exception to a representation or warranty shall be deemed an admission by
a Party that such item represents a material fact, event or circumstance or that
such item is reasonably likely to result in a Material Adverse Effect on,
Holdco, the Subsidiaries or Purchaser.

 

(c)        Seller shall have the right (but not the obligation) to deliver to
Purchaser, not later than ten (10) Business Days prior to the Closing Date, a
supplement to the Seller Disclosure Schedule (the “Closing Date Schedule
Supplement”) to disclose any matter arising after the Effective Date that, if
existing at or arising prior to the date hereof, would have been required to be
set forth in the Seller Disclosure Schedule for the representations and
warranties of Seller set forth herein to be true and correct as of the Effective
Date and the Seller Disclosure Schedule shall be deemed to be modified,
supplemented and amended to include the items listed in the Closing Date
Schedule Supplement for all purposes hereunder, other than to cure any breach or
inaccuracy of any representation or warranty of Seller contained in this
Agreement for purposes of Article 11. If any item set forth in the Closing Date
Schedule Supplement discloses any event, circumstance or development that,
individually or in the aggregate when taken together with other previously
disclosed events, circumstances or developments, would prevent any of the
conditions set forth in ‎Section 7.01 to be satisfied as of the Closing Date,
then Purchaser may terminate this Agreement by delivering notice of termination
to Seller within ten (10) Business Days of its receipt of such Closing Date
Schedule Supplement; provided, that if Purchaser does not deliver such notice
within such ten (10) Business Day period, then Purchaser shall be deemed to have
irrevocably waived its right to terminate this Agreement with respect to such
item and its right to not consummate the transactions contemplated hereby with
respect to such item, in each case, after giving effect to such item under any
of the conditions set forth in ‎Section 7.01, but shall not be deemed to have
irrevocably waived its right to indemnification under ‎Section 11.01 with
respect to such item.

 

(d)        During the Interim Period, Seller shall notify Purchaser of any
Breach Notice, Noncompliance Notice or Permit Notice given or received by
Seller, Holdco, or any Subsidiary after the Effective Date.

 

5.04         Conduct of Business.

 

(a)         During the Interim Period, Seller shall cause Holdco and each
Subsidiary to operate and carry on its business in the ordinary course and
substantially as operated prior to the date of this Agreement. Without limiting
the foregoing, Seller shall cause Holdco and each Subsidiary to perform in all
material respects the Company Contracts to which such Holdco or such Subsidiary
is a party and use commercially reasonable efforts consistent with good business
practice to preserve the goodwill of the suppliers, contractors, lenders,
Governmental Authorities, licensors, customers, distributors and others having
business relations with Holdco or the Subsidiaries.

 

27





 

(b)        Without limiting Section 5.04(a), except (x) as set forth on
Schedule 5.04(b) of the Disclosure Schedules, (y) which would not be reasonably
likely to cause a Major Project Change (with respect to clauses (vi), (vii),
(ix) and (xiv) of this Section 5.04(b) only) or (z) except with the express
written approval of Purchaser (other than with respect to subparagraph
(b)(xviii)), which approval shall not be unreasonably withheld, delayed or
conditioned, during the Interim Period, Seller shall cause Holdco and each
Subsidiary not to:

 

(i)         transfer any of the Acquired Interests to any Person or create or
suffer to exist any Lien upon the Acquired Interests other than Permitted Liens
set forth in clauses (f) and (g) of the definition thereof;

 

(ii)        issue, grant, deliver or sell or authorize or propose to issue,
grant, deliver or sell, or purchase or propose to purchase, any of its equity
securities (other than the sale and delivery of the Acquired Interests pursuant
to this Agreement and the issuance of Class A and Class B membership interests
in TE Holdco pursuant to the ECCA), options, warrants, calls, rights,
exchangeable or convertible securities, commitments or agreements of any
character, written or oral, obligating it to issue, deliver, sell, repurchase or
redeem, or cause to be issued, delivered, sold, repurchased or redeemed, any of
its equity securities (other than this Agreement and the ECCA);

 

(iii)          declare, set aside or pay any dividends on or make any other
distributions in respect of the Acquired Interests, or combine, split or
reclassify any of the Acquired Interests or issue or authorize the issuance of
any other securities in respect of, in lieu of or in substitution for any of the
Acquired Interests;

 

(iv)           take any action or enter into any commitment with respect to or
in contemplation of any liquidation, dissolution, recapitalization,
reorganization, or other winding up of business or operations;

 

(v)        open or establish any new accounts with financial institutions;

 

(vi)           make any material change in its business or operations, except
such changes as may be required to comply with any applicable Law;

 

(vii)          make any material capital expenditures (or enter into any
Contracts in respect of material capital expenditures) other than as
contemplated by the Company Contracts;

 

(viii)         merge Holdco or any Subsidiary into or with any other Person or
consolidate Holdco or any Subsidiary with any other Person;

 

(ix)           enter into any Contract for the purchase of real property or any
interests therein;

 

(x)        acquire, or enter into any Contract for any acquisitions (by merger,
consolidation, or acquisition of stock or assets or any other business
combination), of any Person or business or any division thereof;

 

28





 

(xi)           sell, lease (as lessor), transfer or otherwise dispose of
(including any transfers to any of its Affiliates), or mortgage or pledge, or
impose or suffer to be imposed any Lien on, any of its assets or properties,
other than (x) inventory and personal property sold or otherwise disposed of in
the ordinary course of business, and (y) Permitted Liens;

 

(xii)          create, incur, assume or guarantee, or agree to create, incur,
assume or guarantee any Indebtedness for borrowed money or enter into any “keep
well” or other agreement to maintain the financial condition of another Person
into any arrangement having the economic effect of any of the foregoing
(including entering into, as lessee, any capitalized lease obligations as
defined in Statement of Financial Accounting Standards No. 13);

 

(xiii)         make any loans or advances to any Person, except in the ordinary
course of business consistent with past practice;

 

(xiv)        enter into, amend, modify, grant a waiver in respect of, cancel or
consent to the termination of any Company Contract other than any amendment,
modification or waiver which is not material to such Company Contract and is
otherwise in the ordinary course of business;

 

(xv)         enter into or adversely amend, modify or waive any rights under, in
each case, in any material respect, any material Contract (or series of related
Contracts) with Seller or any Affiliate of Seller other than the entry into or
amendment, modification, or waiver of any such Contracts on an arms’ length
basis which are not in the aggregate materially adverse to the business of
Holdco or any Subsidiary;

 

(xvi)         make any material change in accounting policies or practices
(including any change in depreciation or amortization policies) of Holdco or any
Subsidiary, except as required under Seller's GAAP or revalue any of the
Holdco’s or any Subsidiary’s assets;

 

(xvii)        make or change any material Tax election, change an annual
accounting period, adopt or change any accounting method with respect to Taxes,
file any amended Tax Return with respect to any material Taxes, enter into any
closing agreement, settle or compromise any proceeding with respect to any
material Tax claim or assessment, surrender any right to claim a refund of
material Taxes, consent to any extension or waiver of the limitation period
applicable to any material Tax claim or assessment relating to Holdco or the
Subsidiaries, or take any other similar action relating to the filing of any Tax
Return or the payment of any material Tax;

 

(xviii)      submit a self-report or mitigation plan to FERC, NERC or the
applicable Regional Entity in connection with the violation or possible
violation of an applicable NERC reliability standard without first notifying
Purchaser and providing information regarding the violation or possible
violation;

 

(xix)         pay, discharge, settle or satisfy any claims, liabilities or
obligations prior to the same being due in excess of $50,000 in the aggregate
other than as due and payable in the ordinary course under material Contracts;

 

29





 

(xx)           hire any employees or adopt any Employee Benefit Plans;

 

(xxi)         enter into any joint venture;

 

(xxii)        fail to maintain insurance coverage substantially equivalent to
its insurance coverage as in effect on the date hereof; or

 

(xxiii)       otherwise make any commitment to do any of the foregoing in this
Section 5.04.

 

Notwithstanding the foregoing, Seller may permit Holdco and any of the
Subsidiaries to take commercially reasonable actions with respect to emergency
situations so long as Seller shall, upon receipt of notice of any such actions,
promptly inform Purchaser of any such actions taken outside the ordinary course
of business.

 

5.05         Insurance Claims.

 

(a)        Following the Closing, Seller shall use commercially reasonable
efforts to assist Purchaser in asserting claims with respect to the activities
and ownership of Holdco and the Subsidiaries covered under insurance policies of
Seller, Holdco or the Subsidiaries (as the case may be) arising out of insured
incidents occurring from the date of coverage thereunder first commenced until
the Closing. Any recoveries in respect of such claims under such property
insurance policies for periods of coverage after the Closing Date received by
Seller shall be for the account of Purchaser. In furtherance of the foregoing,
to the extent that either Party receives any recoveries from any property
insurance policies that are for the account of the other Party pursuant to the
preceding sentence, the receiving Party shall pay over such recoveries to the
other Party as promptly as practicable.

 

(b)        Seller shall not, and during the Interim Period shall cause Holdco
and the Subsidiaries not, to amend, commute, terminate, buy-out, extinguish
liability under or otherwise modify any insurance policies under which Purchaser
has rights to assert or continue to prosecute claims pursuant to
Section 5.05(a) in a manner that would adversely affect any such rights of
Purchaser; provided, however, that Purchaser shall pay or reimburse Seller for
all costs and expenses of complying with this Section 5.05(b).

 

5.06         Renew Letter Agreement. Seller shall on or prior to the Closing
Date execute and deliver the Renew Letter Agreement [***].

 

5.07         [Reserved.]

 

5.08         Fulfillment of Conditions. Seller (a) shall take all commercially
reasonable steps necessary or desirable, and proceed diligently and in good
faith to satisfy each other condition to the obligations of Purchaser contained
in this Agreement and (b) shall not, and shall not permit Holdco, the
Subsidiaries or any of its other Affiliates to, take or fail to take any action
that would reasonably be expected to result in the non-fulfillment of any such
condition.

 

30





 

5.09         Further Assurances. During the Interim Period, Seller shall use its
commercially reasonable efforts to execute and deliver, or cause to be executed
and delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions as may be necessary to consummate the
transactions contemplated by this Agreement, including such actions at its
expense as are necessary in connection with obtaining any third-party consents
and all Governmental Approvals required to be obtained by Seller. During the
Interim Period, Seller shall cooperate with Purchaser and provide any
information regarding Seller necessary to assist Purchaser in making any filings
or applications required to be made with any Governmental Authority.
Notwithstanding anything to the contrary contained in this Section 5.09, if the
Parties are in an adversarial relationship in litigation or arbitration, the
furnishing of any documents or information in accordance herewith shall be
solely subject to applicable rules relating to discovery and the remainder of
this Section 5.09 shall not apply.

 

5.10         Reports. During the Interim Period, Seller shall provide Purchaser
with copies of all reports, documents and certificates delivered (a) to the
Administrative Agent under the Financing Agreement and (b) the Class A Investor,
in each case, with respect or related to construction of the Project.

 

5.11         No Solicitation. During the Interim Period, Seller shall not, and
shall not authorize or permit Holdco, the Subsidiaries, any of its or their
Affiliates or any of its or their Representatives to, directly or indirectly,
(i) encourage, solicit, initiate, facilitate or continue inquiries regarding an
Acquisition Proposal; (ii) enter into discussions or negotiations with, or
provide any information to, any Person concerning a possible Acquisition
Proposal or (iii) enter into any agreements or other instruments (whether or not
binding) regarding an Acquisition Proposal. Seller shall immediately cease and
cause to be terminated, and shall cause Holdco, the Subsidiaries, any of its and
their Affiliates and all of its and their Representatives to immediately cease
and cause to be terminated, all existing discussions or negotiations with any
Persons conducted heretofore with respect to, or that could lead to, an
Acquisition Proposal. For purposes hereof, “Acquisition Proposal” shall mean any
inquiry, proposal or offer from any Person concerning (a) a merger,
consolidation, liquidation, recapitalization, share exchange or other business
combination transaction involving Holdco or any Subsidiary; (b) the issuance or
acquisition of equity securities of Holdco or any Subsidiary; or (c) the sale,
lease, exchange or other disposition of any significant portion of Holdco’s or
any Subsidiary’s properties or assets.

 

5.12         Construction Reports. During the Interim Period, Seller shall
provide Purchaser, or cause Purchaser to be provided, with each Construction
Report (as defined in the Financing Agreement) delivered to the Administrative
Agent and the Independent Engineer (each as defined in the Financing Agreement)
pursuant to Section 5.5 of the Financing Agreement.

 



31



 

Article 6
COVENANTS OF PURCHASER

 

Purchaser covenants and agrees with Seller that Purchaser will comply with all
covenants and provisions of this Article 6, except to the extent Seller may
otherwise consent in writing.

 

6.01         Regulatory and Other Permits. Purchaser shall, as promptly as
practicable, use commercially reasonable efforts to make all filings with all
Governmental Authorities and other Persons required by Purchaser or its
Affiliates to consummate the transactions contemplated hereby and shall use
commercially reasonable efforts to obtain, as promptly as practicable, all
Permits and all consents, approvals or actions of all Governmental Authorities
and other Persons necessary to consummate the transactions contemplated hereby.
Purchaser shall promptly provide Seller with a copy of any material filing,
order or other document delivered to or received from any Governmental Authority
or other Person relating to the obtaining of any such Permits, consents,
approvals, or actions of Governmental Authorities and other Persons. Purchaser
shall provide a status report to Seller upon the reasonable request of Seller.
Purchaser shall use commercially reasonable efforts not to cause its
Representatives or Affiliates to take any action which would reasonably be
expected to materially and adversely affect the likelihood of any approval or
consent required to consummate the transactions contemplated hereby. Purchaser
shall bear its own costs and legal fees contemplated by this Section 6.01.

 

6.02         Fulfillment of Conditions. Purchaser (a) shall take all
commercially reasonable steps necessary or desirable and proceed diligently and
in good faith to satisfy each other condition to the obligations of Seller
contained in this Agreement, and (b) shall not, and shall not permit any of its
Affiliates to, take or fail to take any action that would reasonably be expected
to result in the non-fulfillment of any such condition.

 

6.03         Further Assurances. During the Interim Period, Purchaser shall use
its commercially reasonable efforts to execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions as may be necessary to
consummate the transactions contemplated by this Agreement, including such
actions at its expense as are necessary in connection with obtaining any
third-party consents and all Governmental Approvals required to be obtained by
Purchaser. During the Interim Period, Purchaser shall cooperate with Seller and
provide any information regarding Purchaser necessary to assist Seller in making
any filings or applications required to be made with any Governmental Authority.
Notwithstanding anything to the contrary contained in this Section 6.03, if the
Parties are in an adversarial relationship in litigation or arbitration, the
furnishing of any documents or information in accordance herewith shall be
solely subject to applicable rules relating to discovery and the remainder of
this Section 6.03 shall not apply.

 

6.04         PPA Letter of Credit. At Closing, to the extent Term Conversion (as
defined in the Financing Agreement) has not occurred, Purchaser shall provide or
cause to be provided Credit Support Security (as defined in the PPA) in
replacement of the PPA Letter of Credit (as defined in the Financing Agreement).

 



32



 

Article 7
CONDITIONS TO OBLIGATIONS OF PURCHASER

 

The obligations of Purchaser hereunder to purchase the Acquired Interests are
subject to the fulfillment, at or before the Closing, of each of the following
conditions (all or any of which may be waived in whole or in part by Purchaser
in its sole discretion):

 

7.01         Bring-Down of Seller’s Representations and Warranties. The
representations and warranties made by Seller in this Agreement shall be true
and correct in all material respects as of the Closing Date (except for any of
such representations and warranties that are qualified by materiality, including
by reference to Material Adverse Effect, which shall be true and correct in all
respects) as though such representations and warranties were made on and as of
the Closing Date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case as of such earlier date.

 

7.02         Performance at Closing. Seller shall have performed all agreements,
covenants and obligations required by Article 2 of this Agreement to be so
performed by Seller at the Closing.

 

7.03         Litigation. No Order shall have been entered which restrains,
enjoins or otherwise prohibits or makes illegal the consummation of any of the
transactions contemplated by this Agreement and no Action or Proceeding shall
have been instituted before any Governmental Authority of competent jurisdiction
seeking to restrain, enjoin or otherwise prohibit or make illegal the
consummation of any of the transactions contemplated by this Agreement.

 

7.04         Assignment of Membership Interests.

 

(a)        The Assignment of Membership Interests shall have been executed by
Seller and delivered to Purchaser and (b) certificates representing the Acquired
Interests, duly endorsed for transfer to Purchaser or accompanied by one or more
membership interest powers duly endorsed for transfer to Purchaser shall have
been delivered to Purchaser.

 

7.05         Approvals and Consents. All Seller Approvals and Seller Consents
shall have been obtained and shall be in full force and effect.

 

7.06         Officers’ Certificates. Seller shall have delivered to Purchaser
(a) a certificate, dated the Closing Date and executed by an authorized officer
or board member of Seller substantially in the form and to the effect of
Exhibit D; and (b) a certificate, dated the Closing Date and executed by the
Secretary or other authorized officer of Seller substantially in the form and to
the effect of Exhibit E.

 

7.07         FIRPTA Certificate. Seller shall have caused to be delivered a
certificate, dated as of the Closing Date and substantially in the form and to
the effect of Exhibit F, which satisfies the requirements set forth in Treasury
Regulation Section 1.1445-2, attesting that the first regarded entity for tax
purposes in the Seller ownership chain is not a “foreign person” for U.S.
federal income tax purposes.

 

7.08          Class A Capital Contribution.

 

(a)        Each of the conditions set forth in Section 4.02 of the ECCA shall
have been satisfied (or waived by the Class A Investor) and the Class A Capital
Contribution (as defined in the ECCA) shall have been made (or will concurrently
be made).

 

(b)        Seller shall have provided Purchaser with copies of all deliverables
required to be delivered to the Class A Investor under Section 4.02 (excluding
Section 4.02(gg)) of the ECCA and the bring-down of the Independent Engineer
Report (as defined in the ECCA) delivered to the Class A Investor under
Section 4.02(j) of the ECCA shall be addressed to each of the following as
beneficiaries: Project Company, TE Holdco, Class B Investor and Purchaser (or if
not addressed to any of the foregoing entities, a reliance letter addressed to
such entities allowing such entities to rely on such report).

 

33





 

Article 8
CONDITIONS TO OBLIGATIONS OF SELLER

 

The obligations of Seller hereunder to sell the Acquired Interests are subject
to the fulfillment, at or before the Closing, of each of the following
conditions (all or any of which may be waived in whole or in part by Seller, in
its sole discretion).

 

8.01          Bring-Down of Purchaser’s Representations and Warranties. The
representations and warranties made by Purchaser in this Agreement shall be true
and correct in all material respects as of the Closing Date (except for any of
such representations and warranties that are qualified by materiality, including
by reference to Material Adverse Effect, which shall be true and correct in all
respects) as though such representations and warranties were made on and as of
the Closing Date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case as of such earlier date.

 

8.02         Performance at Closing. Purchaser shall have performed all
agreements, covenants and obligations required by Article 2 of this Agreement to
be so performed by Purchaser at the Closing.

 

8.03         Approvals and Consents. All Purchaser Approvals and Purchaser
Consents required for the consummation of the transactions contemplated hereby
shall have been obtained and shall be in full force and effect.

 

8.04         Litigation. No Order shall have been entered which restrains,
enjoins or otherwise prohibits or makes illegal the consummation of any of the
transactions contemplated by this Agreement and no Action or Proceeding shall
have been instituted before any Governmental Authority of competent jurisdiction
seeking to restrain, enjoin or otherwise prohibit or make illegal the
consummation of any of the transactions contemplated by this Agreement.

 

8.05          Assignment of Membership Interests. The Assignment of Membership
Interests shall have been executed by Purchaser and delivered to Seller.

 

8.06         Certificates. Purchaser shall have delivered to Seller: (a) a
certificate, dated the Closing Date and executed by an authorized officer or
board member of the Purchaser substantially in the form and to the effect of
Exhibit G, and (b) a certificate, dated the Closing Date and executed by the
Secretary or other authorized officer of Purchaser substantially in the form and
to the effect of Exhibit H.

 

8.07          Class A Capital Contribution. Each of the conditions set forth in
Section 4.02 of the ECCA shall have been satisfied (or waived by the Class A
Investor) and the Class A Capital Contribution (as defined in the ECCA) shall
have been made (or will concurrently be made).

 



34



 

Article 9
TAX MATTERS

 

9.01          Certain Taxes.

 

(a)        All real property Taxes, personal property Taxes and similar
obligations of Holdco and the Subsidiaries imposed by the State of Washington,
as applicable, or any other Governmental Authority [***] that are due or become
due for Tax periods within which the Closing Date occurs (collectively, the
“Apportioned Obligations”) shall be apportioned between Seller for the
pre-Closing Date period, on the one hand, and Purchaser for the post-Closing
Date Period, on the other hand, as of the Closing Date, based upon the actual
number of days of the Tax period that have elapsed before and after the Closing
Date, and all income Taxes imposed on Holdco and the Subsidiaries shall be
allocated between the pre-Closing Date period and the post-Closing Date period
as though a taxable year of Holdco and the Subsidiaries have ended on the
Closing Date. Seller shall be responsible for the portion of such Apportioned
Obligations attributable to the period ending before the Closing Date. Purchaser
shall be responsible for the portion of such Apportioned Obligations
attributable to the period beginning on or after the Closing Date. Each Party
shall cooperate in assuring that Apportioned Obligations that are the
responsibility of Seller pursuant to the preceding sentences are paid by Seller,
and that Apportioned Obligations that are the responsibility of Purchaser
pursuant to the preceding sentence shall be paid by Purchaser. If any refund,
rebate or similar payment is received by Holdco, the Subsidiaries and/or
Purchaser for any real property Taxes, personal property Taxes or similar
obligations referred to above that are Apportioned Obligations, such refund
shall be apportioned between Seller and Purchaser as aforesaid on the basis of
the obligations of Holdco and the Subsidiaries during the applicable Tax period.

 

(b)        For any Taxes with respect to which the taxable period of Holdco or
any Subsidiary ends before the Closing Date, Seller shall timely prepare and
file with the appropriate authorities all Tax Returns required to be filed by
Holdco or the applicable Subsidiary. On and after the Closing Date, Purchaser
shall timely prepare and file with the appropriate authorities all other Tax
Returns required to be filed by Holdco and the Subsidiaries.

 

(c)        Seller and Purchaser shall reasonably cooperate, and shall cause
their respective Affiliates, employees and agents reasonably to cooperate, in
preparing and filing all Tax Returns of Holdco and the Subsidiaries, including
maintaining and making available to each other all records that are necessary
for the preparation of any Tax Returns that the Party is required to file under
this Article 9, and in resolving all disputes and audits with respect to such
Tax Returns.

 

(d)        [***].

 

9.02         Allocation of Purchase Price.

 

9.03         No later than one hundred ninety (90) days after the Closing,
Seller and Purchaser shall agree on the draft allocation of the Purchase Price
and the liabilities of Holdco and the Subsidiaries (in each case to the extent
treated as consideration for U.S. federal income tax purposes) among Holdco’s
and the Subsidiaries’ assets consistent with section 1060 of the Code and the
Treasury Regulations thereunder. Seller and Purchaser agree that the agreed
allocation shall be used by Seller and Purchaser as the basis for reporting
asset values and other items for purposes of all federal, state, and local Tax
Returns, and that neither Seller nor Purchaser or their respective Affiliates
will take positions inconsistent with such allocation in notices to any
Governmental Authority, in audits or other proceedings with respect to Taxes, or
in other documents or notices relating to the transactions contemplated by this
Agreement.

 



35



 

Article 10
SURVIVAL

 

10.01       Survival of Representations, Warranties, Covenants and Agreements.
The representations, warranties, covenants, agreements and obligations of Seller
and Purchaser contained in this Agreement are material, were relied on by such
Parties, and will survive the Closing Date as provided in Section 11.03.

 

Article 11
INDEMNIFICATION

 

11.01       Indemnification by Seller. From and after the Closing Date, Seller
hereby indemnifies and holds harmless the Purchaser Indemnified Parties in
respect of, and holds each of them harmless from and against, any and all Losses
suffered, incurred or sustained by any of them or to which any of them become
subject, resulting from, arising out of or related to any breach of any
representation, warranty, covenant, agreement or obligation made by Seller in
this Agreement or any certificate delivered by Seller pursuant to this
Agreement, provided, however, that the foregoing indemnity shall not apply to
Losses caused by the gross negligence or willful misconduct of Purchaser or its
agents, officers, employees or contractors or any other Purchaser Indemnified
Parties.

 

11.02       Indemnification by Purchaser. From and after the Closing Date,
Purchaser hereby indemnifies and holds harmless the Seller Indemnified Parties
in respect of, and holds each of them harmless from and against, any and all
Losses suffered, incurred or sustained by any of them or to which any of them
become subject, resulting from, arising out of or relating to any breach by
Purchaser of any representation, warranty, covenant, agreement or obligation
made by Purchaser in this Agreement or any certificate delivered by Purchaser
pursuant to this Agreement, provided, however, that the foregoing indemnity
shall not apply to Losses to the extent caused by the gross negligence or
willful misconduct of Seller or its agents, officers, employees or contractors
or any other Seller Indemnified Parties.

 

11.03       Period for Making Claims. No claim under this Agreement (except as
provided below) may be made unless such Party shall have delivered, with respect
to any claim under Section 11.01, a written notice of claim prior to the date
[***]. With respect to any claims related to violations or possible violations
of an applicable NERC reliability standard, no claim under this Agreement may be
made unless such Party shall have delivered, with respect to any such claim for
breach of any representation, warranty, covenant, agreement or obligation made
in this Agreement, a written notice of claim prior to the date occurring six
months after the conclusion of any Regional Entity compliance audit covering a
period prior to the Closing Date.

 

11.04       Limitations on Claims.

 

(a)        An Indemnifying Party shall have no obligation to indemnify an
Indemnified Party until the aggregate amount of all Losses incurred that are
subject to indemnification by such Indemnifying Party pursuant to this
Article 11 equal or exceed [***] of the Purchase Price (the “Deductible”) in
which event the Indemnifying Party shall be liable for Losses only to the extent
they are in excess of the Deductible; provided that, (i) the Deductible shall
not apply to Losses resulting from, arising out of or relating to [***].

 



36



 

(b)        Neither Party shall have any obligation to indemnify the other
Indemnified Party in connection with any single item or group of related items
that result in Losses that are subject to indemnification in the aggregate of
less than [***].

 

(c)        The aggregate liability of the Seller and the Purchaser under this
Article 11 resulting from any claims under any breaches of representations or
warranties herein and in any certificates delivered pursuant hereto, shall be
limited to an amount equal [***] of the Purchase Price (the “Cap”); provided
that, the Cap (A) shall not apply to Losses resulting from, arising out of or
relating [***].

 

(d)        The amount of any claim pursuant to this Article 11 will be reduced
by the amount of any insurance proceeds or other cash settlement or recovery
actually recovered (less the cost to collect the proceeds of such insurance or
other recovery and the amount, if any, of any retroactive or other premium
adjustments reasonably attributable thereto) and the amount of any Tax benefit
(which for this purpose means any reduction in cash Taxes payable that would
otherwise be due or the receipt of a refund of Taxes by the Indemnified Parties,
in each case only with respect to the taxable year in which the Loss was
incurred or paid) to the Indemnified Party in respect of such claim or the facts
or events giving rise to such indemnity obligation. If the Indemnified Party
receives such insurance proceeds or other cash settlement or recovery or
realizes such Tax benefit after the date on which an indemnity payment has been
made to the Indemnified Party, the Indemnified Party shall promptly make payment
to the Indemnifying Party in an amount equal to such Tax benefit; provided, that
such payment shall not exceed the amount of the indemnity payment. The
Indemnified Party shall use commercially reasonable efforts to collect such
insurance proceeds or other cash settlement or recovery.

 

11.05       Procedure for Indemnification of Third Party Claims.

 

(a)        Notice. Whenever any claim by a third party shall arise for
indemnification under this Article 11, the Indemnified Party shall promptly
notify the Indemnifying Party of the claim and, when known, the facts
constituting the basis for such claim and, if known, the notice shall specify
the amount or an estimate of the amount of the liability arising therefrom. The
Indemnified Party shall provide to the Indemnifying Party copies of all material
notices and documents (including court papers) received or transmitted by the
Indemnified Party relating to such claim. The failure or delay of the
Indemnified Party to deliver prompt written notice of a claim shall not affect
the indemnity obligations of the Indemnifying Party hereunder, except to the
extent the Indemnifying Party was actually disadvantaged by such failure or
delay in delivery of notice of such claim.

 

(b)        Settlement of Losses. If the Indemnified Party has assumed the
defense of any claim by a third party which may give rise to indemnity hereunder
pursuant to Section 11.06(d), the Indemnified Party shall not settle, consent to
the entry of a judgment of or compromise such claim without the prior written
consent (which consent shall not be unreasonably withheld or delayed) of the
Indemnifying Party.

 



37



 

11.06        Rights of Indemnifying Party in the Defense of Third Party Claims.

 

(a)        Right to Assume the Defense. In connection with any claim by a third
party which may give rise to indemnity hereunder, the Indemnifying Party shall
have thirty (30) days after the date the Indemnifying Party is notified of such
claim by the Indemnified Party to assume the defense of any such claim, which
defense shall be prosecuted by the Indemnifying Party to a final conclusion or
settlement in accordance with the terms hereof.

 

(b)        Procedure. If the Indemnifying Party assumes the defense of any such
claim, the Indemnifying Party shall (i) select counsel reasonably acceptable to
the Indemnified Party to conduct the defense of such claim and (ii) take all
steps necessary in the defense or settlement thereof, at its sole cost and
expense. The Indemnified Party shall be entitled to participate in (but not
control) the defense of any such claim, with its own counsel and at its sole
cost and expense; provided that, if the claim includes allegations for which the
Indemnifying Party both would and would not be obligated to indemnify the
Indemnified Party, the Indemnifying Party and the Indemnified Party shall in
that case jointly assume the defense thereof. The Indemnified Party and the
Indemnifying Party shall fully cooperate with each other and their respective
counsel in the defense or settlement of such claim. The Party in charge of the
defense shall keep the other Party appraised at all times as to the status of
the defense or any settlement negotiations with respect thereto.

 

(c)        Settlement of Losses. The Indemnifying Party shall not consent to a
settlement of or the entry of any judgment arising from, any such claim or legal
proceeding, without the prior written consent of the Indemnified Party (which
consent shall not be unreasonably withheld or delayed).



 

(d)        Decline to Assume the Defense. The Indemnified Party may defend
against any such claim, at the sole cost and expense of the Indemnifying Party,
in such manner as it may deem reasonably appropriate, including settling such
claim in accordance with the terms hereof if (i) the Indemnifying Party does not
assume the defense of any such claim resulting therefrom within thirty (30) days
after the date the Indemnifying Party is notified of such claim by the
Indemnified Party or (ii) the Indemnified Party reasonably concludes that the
Indemnifying Party is (A) not diligently defending the Indemnified Party,
(B) not contesting such claim in good faith through appropriate proceedings or
(C) has not taken such action (including the posting of a bond, deposit or other
security) as may be necessary to prevent any action to foreclose a Lien against
or attachment of any asset or property of the Indemnified Party for payment of
such claim.

 

11.07        Direct Claims. In the event that any Indemnified Party has a claim
against any Indemnifying Party which may give rise to indemnity hereunder that
does not involve a claim brought by a third party, the Indemnified Party shall
promptly notify the Indemnifying Party of the claim and the facts constituting
the basis for such claim and, if known, the amount or an estimate of the amount
of the liability arising therefrom. If the Indemnifying Party does not notify
the Indemnified Party within thirty (30) days from receipt of such claim notice
that the Indemnifying Party disputes such claim, the amount of such claim shall
be conclusively deemed a liability of the Indemnifying Party hereunder; however
if the Indemnifying Party does notify the Indemnified Party that it disputes
such claim within the required thirty (30) day period, the Parties shall attempt
in good faith to agree upon the rights of the respective Parties with respect to
such claim. If the Parties should so agree, a memorandum setting forth such
agreement shall be prepared and signed by both Parties. If such Parties shall
not agree, the Indemnified Party shall be entitled to take any action in law or
in equity as such Indemnified Party shall deem necessary to enforce the
provisions of this Article 11 against the Indemnifying Party.

 



38



 

11.08       Exclusive Remedy. From and after the Closing, absent fraud
(including intentional but excluding negligent misrepresentation) or willful
breach, the indemnities set forth in this Article 11 shall be the exclusive
remedies of Purchaser and Seller and their respective members, officers,
directors, employees, agents, other Representatives and Affiliates due to
misrepresentation, breach of warranty, nonfulfillment or failure to perform any
covenant or agreement contained in this Agreement or otherwise in connection
with the transactions contemplated hereby, and the Parties shall not be entitled
to a rescission of this Agreement or to any further indemnification rights or
claims of any nature whatsoever in respect thereof, all of which the Parties
hereto hereby waive.

 

11.09        Indemnity Treatment. Any amount of indemnification payable pursuant
to the provisions of this Article 11 shall, to the extent possible, be treated
as an adjustment to the Purchase Price.

 

11.10        Mitigation.

 

(a)        Each of the Parties agrees to take all commercially reasonable steps
to mitigate their respective Losses upon and after becoming aware of any event
or condition which would reasonably be expected to give rise to any Losses that
are indemnifiable hereunder.

 

(b)        Upon making any payment to the Indemnified Party for any
indemnification claim pursuant to this Article 11, the Indemnifying Party shall
be subrogated, to the extent of such payment, to any rights which the
Indemnified Party may have against any third parties with respect to the subject
matter underlying such indemnification claim and the Indemnified Party shall
assign any such rights to the Indemnifying Party.



 

Article 12
TERMINATION

 

12.01       Termination. This Agreement may be terminated at any time prior to
Closing as follows:

 

(a)        by mutual written consent of Purchaser and Seller;

 

(b)        by either Seller or Purchaser if the Closing has not occurred on or
before [***] (the “Termination Date”) and the failure to consummate the Closing
is not caused by a breach of this Agreement by the terminating Party;

 

(c)        by Purchaser if there has been a breach by Seller of any
representation, warranty, covenant or agreement contained in this Agreement
which (i) would result in a failure of a condition set forth in Section 7.01 or
7.02, and (ii) either (x) is a breach of Seller’s obligations to transfer the
Acquired Interests at Closing in accordance with this Agreement or (y) such
breach has not been cured within 30 days following written notification thereof;
provided, however, that if, at the end of such 30 day period, Seller is
endeavoring in good faith, and proceeding diligently, to cure such breach,
Seller shall have an additional 30 days in which to effect such cure; and

 



39



 

(d)        by Seller if there has been a breach by Purchaser of any
representation, warranty, covenant or agreement contained in this Agreement
which (i) would result in a failure of a condition set forth in Section 8.01 or
8.02, and (ii) such breach has not been cured within 30 days following written
notification thereof; provided, however, that if, at the end of such 30 day
period, Purchaser is endeavoring in good faith, and proceeding diligently, to
cure such breach, Purchaser shall have an additional 30 days in which to effect
such cure.

 

12.02       Effect of Termination.

 

(a)        If this Agreement is validly terminated pursuant to Section 12.01,
this Agreement will forthwith become null and void, and there will be no
liability or obligation on the part of either Seller or Purchaser (or any of
their respective Representatives or Affiliates) in respect of this Agreement,
except that the applicable portions of Article 1, this Section 12.02, and the
entirety of Articles 11 and 13 will continue to apply following any termination;
provided, however, that nothing in this Section 12.02 shall release any Party
from liability for any breach of this Agreement by such Party prior to the
termination of this Agreement (and any attempted termination by the breaching
Party shall be void).

 

(b)        Upon termination of this Agreement by a Party for any reason,
Purchaser shall return all documents and other materials of Seller relating to
Holdco and the Subsidiaries, the assets or properties of Holdco and the
Subsidiaries and the transactions contemplated hereby. Each Party shall also
return to the other Party any information relating to the Parties to this
Agreement furnished by one Party to the other, whether obtained before or after
the execution of this Agreement. All information received by Purchaser with
respect to Holdco, the Subsidiaries, the assets of Holdco, the assets of the
Subsidiaries or Seller shall remain subject to the provisions of Section 13.06.

 



 

Article 13
MISCELLANEOUS

 

13.01       Notices. All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally, by email transmission (provided that a copy is also delivered by
registered or certified mail), by reputable national overnight courier service
or by registered or certified mail (postage prepaid) to the Parties at the
following addresses, as applicable:

 



40



 



If to Purchaser: Clearway Energy Operating LLC   300 Carnegie Center, Suite 300
  Princeton, NJ 08540   Attention: Kevin Malcarney, General Counsel   Email:
Kevin.Malcarney@clearwayenergy.com     With a copy to Crowell & Moring LLP  
1001 Pennsylvania Avenue NW   Washington, D.C. 20004   Attention: Patrick W.
Lynch   Email: plynch@crowell.com     If to Seller, to: Clearway Renew LLC  
[***]





 

Notices, requests and other communications will be deemed given upon the first
to occur of such item having been (a) delivered personally to the address
provided in this Section 13.01, (b) delivered by email transmission to the email
address provided in this Section 13.01 (provided that a copy is also delivered
by registered or certified mail), or (c) delivered by registered or certified
mail (postage prepaid) or by reputable national overnight courier service in the
manner described above to the address provided in this Section 13.01 (in each
case regardless of whether such notice, request or other communication is
received by any other Person to whom a copy of such notice, request or other
communication is to be delivered pursuant to this Section 13.01). Any Party from
time to time may change its address, email address or other information for the
purpose of notices to that Party by giving notice specifying such change to the
other Party.

 

13.02        Entire Agreement. This Agreement and the documents referenced
herein supersede all prior discussions and agreements, whether oral or written,
between the Parties with respect to the subject matter hereof and contains the
entire agreement between the Parties with respect to the subject matter hereof.

 

13.03        Specific Performance. The Parties to this Agreement agree that if
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached, irreparable damage would occur
and money damages may not be a sufficient remedy. In addition to any other
remedy at law or in equity, each of Purchaser and Seller shall be entitled to
specific performance by the other Party of its obligations under this Agreement
and immediate injunctive relief, without the necessity of proving the inadequacy
of money damages as a remedy.

 

13.04        Time of the Essence. Time is of the essence with regard to all
duties and time periods set forth in this Agreement.

 

13.05        Expenses. Except as otherwise expressly provided in this Agreement,
whether or not the transactions contemplated hereby are consummated, each Party
will pay its own costs and expenses incurred in connection with the negotiation,
execution and performance of this Agreement.

 

13.06        Confidentiality; Disclosures. Neither Seller, Purchaser nor any of
their Affiliates shall make any written or other public disclosures regarding
this Agreement or the transactions contemplated hereby without the prior written
consent of the other Party, except as required by law, any regulatory authority
or under the applicable rules and regulations of a stock exchange or market on
which the securities of the disclosing Party or any of its affiliates are listed
or except to the Secured Parties under the Financing Agreement and their legal
counsel.

 



41



 

13.07        Waiver. Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition and delivered
pursuant to Section 13.01. No waiver by any Party of any term or condition of
this Agreement, in any one or more instances, shall be deemed to be or construed
as a waiver of the same or any other term or condition of this Agreement on any
future occasion. All remedies, either under this Agreement or by Law or
otherwise afforded, will be cumulative and not alternative.

 

13.08        Amendment. This Agreement may be amended, supplemented or modified
only by a written instrument duly executed by or on behalf of each Party.

 

13.09        No Third Party Beneficiary. The terms and provisions of this
Agreement are intended solely for the benefit of each Party and their respective
successors or permitted assigns, and it is not the intention of the Parties to
confer third party beneficiary rights upon any other Person other than any
Person entitled to indemnity under Article 11.

 

13.10        Assignment. The obligations of the Parties under this Agreement are
not assignable without the prior written consent of the other Party, which such
Party may withhold in its discretion; provided, that (a) Purchaser may assign
this Agreement, including the right to purchase the Acquired Interests, without
the prior written consent of Seller, to (i) any Affiliate of Purchaser, or
(ii) any financial institution providing purchase money or other financing to
Purchaser from time to time as collateral security for such financing, in each
case so long as  Purchaser remains fully liable for its obligations under this
Agreement and (b) Seller may collaterally assign the Acquired Interests and its
rights under this Agreement, without the prior written consent of Purchaser to
the Collateral Agent for the benefit of the Secured Parties under and as defined
in the Financing Agreement.

 

13.11        Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any Party under this Agreement shall not be materially
and adversely affected thereby, (a) such provision shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, and (c) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.

 

13.12        Governing Law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY
THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 



42



 

13.13        Consent to Jurisdiction. For all purposes of this Agreement, and
for all purposes of any Action or Proceeding arising out of or relating to the
transactions contemplated hereby or for recognition or enforcement of any
judgment, each Party hereto submits to the personal jurisdiction of the courts
of the State of New York and the federal courts of the United States sitting in
New York County, and hereby irrevocably and unconditionally agrees that any such
Action or Proceeding may be heard and determined in such New York court or, to
the extent permitted by law, in such federal court. Each Party hereto agrees
that a final judgment in any such Action or Proceeding may be enforced in any
other jurisdiction by suit on the judgment or in any other manner provided by
Law. Nothing in this Agreement shall affect any right that any Party may
otherwise have to bring any Action or Proceeding relating to this Agreement
against the other Party or its properties in the courts of any jurisdiction.

 

(b)           Each Party hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so:

 

(i)        any objection which it may now or hereafter have to the laying of
venue of any Action or Proceeding arising out of or relating to this Agreement
or any related matter in any New York state or federal court located in New York
County, and

 

(ii)        the defense of an inconvenient forum to the maintenance of such
Action or Proceeding in any such court.

 

Each Party hereto irrevocably consents to service of process by registered mail,
return receipt requested, as provided in Section 13.01. Nothing in this
Agreement will affect the right of any Party hereto to serve process in any
other manner permitted by Law.

 

13.14        Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
PARTY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY LEGAL ACTION TO ENFORCE
OR INTERPRET THE PROVISIONS OF THIS AGREEMENT OR THAT OTHERWISE RELATES TO THIS
AGREEMENT.

 

13.15        Limitation on Certain Damages. NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY FOR ANY
CONSEQUENTIAL, SPECIAL, INDIRECT, SPECULATIVE, EXEMPLARY, OR PUNITIVE DAMAGES
(COLLECTIVELY, “CONSEQUENTIAL DAMAGES”) FOR ANY REASON WITH RESPECT TO ANY
MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT, WHETHER BASED ON STATUTE,
CONTRACT, TORT OR OTHERWISE AND WHETHER OR NOT ARISING FROM THE OTHER PARTY’S
SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT; PROVIDED,
HOWEVER, THAT ANY LOSSES ARISING OUT OF THIRD PARTY CLAIMS FOR WHICH A PARTY IS
ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT SHALL NOT CONSTITUTE
CONSEQUENTIAL DAMAGES. FOR THE AVOIDANCE OF DOUBT, AN ACTION FOR THE PAYMENT OF
THE PURCHASE PRICE AND THE AMOUNT DUE UNDER SECTION 2.08 SHALL NOT BE CONSIDERED
CONSEQUENTIAL DAMAGES.

 

13.16        Disclosures. Seller or Purchaser may, at its option, include in the
Disclosure Schedules items that are not material in order to avoid any
misunderstanding, and any such inclusion, or any references to dollar amounts,
shall not be deemed to be an acknowledgment or representation that such items
are material, to establish any standard of materiality or to define further the
meaning of such terms for purposes of this Agreement. In no event shall the
inclusion of any matter in the Disclosure Schedules be deemed or interpreted to
broaden Seller’s or Purchaser’s representations, warranties, covenants or
agreements contained in this Agreement. The mere inclusion of an item in the
Disclosure Schedules shall not be deemed an admission by Seller or Purchaser
that such item represents a material exception or fact, event, or circumstance.

  

13.17        Facsimile Signature; Counterparts. This Agreement may be executed
by facsimile or portable document format (“pdf”) signature in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 



43



 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized representative of each Party as of the date first above written.





 

  “Purchaser”       CLEARWAY ENERGY OPERATING LLC   a Delaware limited liability
company           By: /s/ Christopher S. Sotos   Name: Christopher S. Sotos  
Title: President and Chief Executive Officer           “Seller”       CLEARWAY
RENEW LLC,   a Delaware limited liability company       By: /s/ Craig Cornelius
  Name: Craig Cornelius   Title: President

 







 

 

